Exhibit 10.1

SIC Loan No. B2110725

NOTE

 

$1,245,000.00

   February 21, 2013

FOR VALUE RECEIVED, the undersigned, VITRAN ILLINOIS, LLC, a Delaware limited
liability company (“Borrower”), promises to pay in lawful money of the United
States, to the order of STANDARD INSURANCE COMPANY, an Oregon corporation
(together with any assigns, collectively, “Lender”), at its office in Hillsboro,
Oregon, or such other place as Lender may designate, the principal amount of a
loan (“Loan”) of One Million Two Hundred Forty-Five Thousand and No/100ths
Dollars ($1,245,000.00), together with interest thereon, on the following
agreements, terms and conditions.

1. Payments. Borrower shall make monthly payments of principal and interest to
Lender, in amounts sufficient to fully amortize the principal balance of this
Note over a fifteen (15) year amortization period in substantially equal monthly
payments. Such monthly payments of principal and interest shall be in the
initial amount of Nine Thousand Six Hundred Four and No/100ths Dollars
($9,604.00) payable on the first day of each month, commencing with the first
day of April, 2013, together with such other sums as may become due hereunder or
under any instrument securing this Note, until the entire indebtedness is fully
paid, except that any remaining indebtedness if not sooner paid shall be finally
due and payable on the first day of March, 2028, which is the maturity date of
this Note (“Maturity Date”). The monthly payment amount will change after each
Rate Adjustment Date (as defined in Paragraph 2) to an amount sufficient to
repay the then unpaid principal balance of this Note in full at the then current
interest rate, in substantially equal monthly payments over the balance of the
amortization period specified above. If applicable, until the payment is again
changed, Borrower shall pay the new monthly payment each month beginning on the
first day of the first calendar month after the applicable Rate Adjustment Date.
Lender will mail or deliver to Borrower a notice of any changes in the interest
rate applicable to this Note, and any resulting changes in the monthly payments
required under this Note, prior to the date the first payment is due after the
applicable Rate Adjustment Date. Every payment received with respect hereto
shall be applied, in any order that may be determined by Lender in its sole
discretion, to sums under this Note, including, without limitation: (a) late
charges; (b) expenses paid or funds advanced by Lender with interest thereon at
the Default Rate when applicable (as hereinafter defined); (c) any prepayment
fees due with respect to any payment and any other fees which may remain unpaid;
(d) accrued interest on the principal balance from time to time remaining
unpaid; and (e) subject to the prepayment provisions herein, the principal
balance hereunder.

2. Interest. The interest rate applicable to this Note will change on the
applicable Rate Adjustment Dates. Interest shall be calculated on the basis of a
360-day year consisting of twelve 30-day months, except that interest due and
payable for a period of less than a full month and/or any prepayment shall be
calculated on an actual accrual method. The initial interest rate included in
the aforesaid payments, unless adjusted as otherwise provided in this Note,
shall be calculated at the rate of Four and Five-Eighths percent (4.625%) per
annum (“Note Rate”) upon the unpaid balance of principal of this Note. Borrower,
jointly and severally, also promises

 

Note (OR 1/12)    Page 1   



--------------------------------------------------------------------------------

to pay interest at the Note Rate from the date of disbursement of the Loan
proceeds evidenced by this Note (“Disbursement Date”) to the date from which
interest is included in the first payment previously described. As used herein,
“Rate Adjustment Date(s)” shall be as follows:

 

  •  

35 months from the First Payment Date;

 

  •  

71 months from the First Payment Date;

 

  •  

107 months from the First Payment Date;

 

  •  

143 months from the First Payment Date.

 

  (a) One hundred and twenty (120) days prior to each Rate Adjustment Date,
Lender will notify Borrower in writing of the Adjusted Interest Rate that will
become effective in accordance with this Note. The “Adjusted Interest Rate” will
be Lender’s then prevailing annual interest rate for similar loans then being
originated by Lender with a similar term (equal to the period between the Rate
Adjustment Date and the earlier of the next Rate Adjustment Date or the Maturity
Date) then being originated by Lender on properties comparable to the Property
(as herein defined) as determined solely by Lender.

 

  (b) Borrower shall have thirty (30) days from the date of receipt of such
notification from Lender to accept or reject the Adjusted Interest Rate. Failure
by Borrower to notify Lender of the acceptance or rejection of the Adjusted
Interest Rate within such thirty (30) day period shall be deemed to be a
rejection of the Adjusted Interest Rate. If the Adjusted Interest Rate is
rejected by Borrower (or deemed rejected), the entire unpaid principal balance
of this Note, all accrued unpaid interest hereon, and any other amounts payable
hereunder or under the other Loan Documents (as hereinafter defined) shall be
due and payable in full, without a Prepayment Fee, no later than the Rate
Adjustment Date.

 

  (c) If Borrower accepts the Adjusted Interest Rate for the offered period, the
Adjusted Interest Rate shall become effective on the Rate Adjustment Date and
monthly installments of principal and interest shall then be due and payable in
an amount to be determined that will amortize the remaining unpaid principal
balance of this Note at the Adjusted Interest Rate over the remaining
amortization period. In such case, Borrower shall also have the option to prepay
a portion of the remaining unpaid principal balance of this Note as described in
paragraph 3(e) below.

 

  (d) Thereafter, monthly installments of principal and interest on the unpaid
principal balance of this Note, at the Adjusted Interest Rate, in the amount
thus calculated, shall be due and payable in consecutive monthly installments
commencing on the first day of the calendar month after the Rate Adjustment Date
and continuing on the first day of each calendar month thereafter, to and
including the monthly installment of principal and interest due and payable on
the earlier of the next Rate Adjustment Date or the Maturity Date.

 

Note (OR 1/12)    Page 2   



--------------------------------------------------------------------------------

3. Prepayment Restrictions; Fees. Borrower shall have the right to prepay, in
full but not in part, the obligation evidenced by this Note upon giving Lender
(i) not less than thirty (30) days’ prior written notice of (a) Borrower’s
intention to so prepay this Note, and (b) the date upon which such prepayment
will be received by Lender (“Prepayment Date”), and (ii) payment to Lender of
the Prepayment Fee (as hereinafter defined), if any, then due to Lender as
hereinafter provided.

 

  (a) As used herein, the term “Prepayment Fee” shall mean an amount which is
the greater of

 

  (i) one percent (1%) of the outstanding principal balance of this Note at the
time of prepayment, or

 

  (ii) the sum of

 

  (A) the Present Value (as hereinafter defined) of the scheduled monthly
payments due under this Note from the Prepayment Date to the earlier of the next
Rate Adjustment Date or the Maturity Date.

 

  (B) the Present Value of the amount of principal and interest due under this
Note on the earlier of the next Rate Adjustment Date or the Maturity Date
(assuming all scheduled monthly payments due prior to such dates were made when
due), minus

 

  (C) the outstanding principal balance of this Note as of the Prepayment Date.

The “Present Values” described in (A) and (B) shall be computed on a monthly
basis as of the Prepayment Date discounted at a rate equal to the
yield-to-maturity of the U.S. Treasury Note or Bond closest in maturity to the
earlier of the next Rate Adjustment Date or the Maturity Date as reported in The
Wall Street Journal (or, if The Wall Street Journal is no longer published, as
reported in such other daily financial publication of national circulation which
shall be designated by Lender) on the fifth business day preceding the
Prepayment Date. Borrower shall be obligated to prepay this Note on the
Prepayment Date set forth in the written notice to Lender required hereinabove,
after such notice has been delivered to Lender.

 

  (b) Notwithstanding the foregoing or any other provision herein to the
contrary, if Lender elects to apply insurance proceeds, condemnation awards, or
any escrowed amounts, if applicable, to the reduction of the outstanding
principal balance of this Note in the manner provided in the Deed of Trust, no
Prepayment Fee shall be due or payable as a result of such application and the
monthly installments due and payable hereunder shall be reduced accordingly.

 

Note (OR 1/12)    Page 3   



--------------------------------------------------------------------------------

  (c) In the event the Maturity Date is accelerated by Lender at any time due to
a default by Borrower in the payment of principal and/or interest due under this
Note or in the performance of the terms, covenants or conditions contained in
this Note, the Deed of Trust or any of the other Loan Documents (as hereinafter
defined), then a tender of payment in an amount necessary to satisfy the entire
outstanding principal balance of this Note together with all accrued unpaid
interest hereon made by Borrower, or by anyone on behalf of Borrower, at any
time prior to, at, or as a result of, a foreclosure sale or sale pursuant to
power of sale, shall constitute a voluntary prepayment hereunder prior to the
contracted Maturity Date of this Note thus requiring the payment to Lender of a
Prepayment Fee equal to the applicable Prepayment Fee as set forth in paragraph
(a) above; provided, however, that in the event such Prepayment Fee is construed
to be interest under the laws of the State of Oregon in any circumstance, such
payment shall not be required to the extent that the amount thereof, together
with other interest payable hereunder, exceeds the maximum rate of interest that
may be lawfully charged under applicable law.

 

  (d) Notwithstanding anything contained herein to the contrary, during the
ninety (90) day period immediately preceding the Maturity Date of this Note, the
entire outstanding principal balance and all accrued unpaid interest on this
Note may be prepaid in whole, but not in part, at par, without incurring a
Prepayment Fee.

 

  (e) Notwithstanding anything contained herein to the contrary, if Borrower
accepts the Adjusted Interest Rate as provided in paragraph 2 above, Borrower
shall have the right to prepay a portion of the unpaid principal balance of this
Note prior to the Rate Adjustment Date, without a Prepayment Fee, provided the
remaining principal balance of this Note after the prepayment may not be less
than $150,000.00. Any partial prepayment must be received by Lender no less than
thirty (30) days prior to the Rate Adjustment Date. Any partial prepayment will
be applied to pay down the principal balance of this Note upon Lender’s receipt
of such prepayment. The then remaining principal balance of this Note will then
be used to calculate the new monthly payment amount as described in paragraph
2(d) above.

4. Waiver. To the extent permitted by law, each and every Borrower, surety,
guarantor, endorser or signator to this Note and any other party now or
hereafter liable for the payment of this Note, in whatever capacity, whether in
whole or in part hereby (a) waives notice of intent to demand, presentment for
payment, notice of demand, demand, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, filing of suit, and diligence in collecting
this Note and/or enforcing any of the security herefor; (b) agrees that Lender
shall not be required first to institute suit or exhaust its remedies against
Borrower or others liable or to become liable hereon or against the Property (as
hereinafter defined), it being understood that Lender may exercise its rights
hereunder and pursue its remedies in any order and at any time it desires, and
may do so, without notice to or

 

Note (OR 1/12)    Page 4   



--------------------------------------------------------------------------------

consent of any such person, and without in any way diminishing the obligations
of any such person; (c) consents to Lender dealing with any such person with
reference to this Note by way of forbearance, extension, modification,
compromise or otherwise; (d) consents and agrees to any and all extensions,
releases, renewals, partial payments, surrenders, exchanges, substitutions of
security herefor, compromises, discharges or modifications and any other
indulgence with respect to any right or obligation secured by or provided by the
Deed of Trust, Mortgage, or Deed to Secure Debt, as the case may be, securing
this Note (“Deed of Trust”) or any other instrument securing this Note, before
or after the maturity of this Note, without notice thereof to any of them; or
(e) consents and agrees that Lender may take any other action which Lender may
deem reasonably appropriate to protect its security interest in the property
securing this Note (“Property”). Any such action(s) taken under the preceding
sentence may be taken against one, all, or some of such persons, and Lender may
take any such action against one differently than another of such persons, in
Lender’s sole discretion.

5. Default; Default Rate. Time is material and of the essence hereof with
respect to the payment of any sums of any nature by and the performance of all
duties or obligations of the Borrower. Each of the following shall be an Event
of Default under this Note: (a) failure to make any payment of principal and/or
interest or any other payment required by the provisions of this Note or of any
instrument securing this Note on the date such payment or payments are due;
(b) failure to perform any other provision of this Note or of any instrument
securing this Note; (c) falsity in any material respect of the warranties in the
Deed of Trust or of any representation, warranty or information furnished by
Borrower or its agents to Lender in connection with the loan evidenced by this
Note (“Loan”); or (d) failure to pay or perform under any Other Loan Documents
(as described and defined in the Deed of Trust). Upon the occurrence of any
Event of Default, any sum not paid as provided in this Note or in any instrument
securing this Note, shall, at the option of Lender, without notice, bear
interest from such due date at a rate of interest (“Default Rate”) equal to four
(4) percentage points per annum greater than the Note Rate, or the maximum rate
of interest permitted by law, whichever is the lesser, and, at the option of
Lender, the unpaid balance of principal, accrued interest, plus any other sums
due under this Note, or under any instrument securing this Note shall at once
become due and payable, without notice except as described in paragraph 12, and
shall bear interest at the Default Rate. If an Event of Default occurs during a
period of time in which prepayment is permitted only on payment of a prepayment
fee, such fee shall be computed as if the sum declared due on default were a
prepayment and shall be added to the sums due and payable hereunder.

6. Late Charges. If any payment is not received by Lender (or by the
correspondent if a correspondent has been designated by Lender to receive
payments) within five (5) calendar days after its due date, Lender, at its
option, may assess a late charge equal to five cents for each $1.00 of each
overdue payment or the maximum late charge permitted by the laws of the state in
which the Property is located, whichever is less. Such late charge shall be due
and payable on demand, and Lender, at its option, may (a) refuse to accept any
late payment or any subsequent payment unless accompanied by such late charge,
(b) add such late charge to the principal balance of this Note or (c) treat the
failure to pay such late charge as demanded as an Event of Default hereunder. If
such late charge is added to the principal balance of this Note, it shall bear
interest at the Default Rate. The late charge is compensation for damages
suffered by Lender and does not constitute interest.

 

Note (OR 1/12)    Page 5   



--------------------------------------------------------------------------------

7. Acknowledgments Regarding Default Rate, Late Charges and Prepayment Charges.

 

  (a) Borrower acknowledges and agrees that (i) a default in making the payments
herein agreed to be paid when due will result in the Lender incurring additional
expense in servicing the Loan, loss to Lender of the use of the money due, and
frustration to Lender in meeting its other commitments, (ii) if for any reason
it fails to pay any amounts due hereunder, Lender shall be entitled to damages
for the detriment caused thereby, but that it is extremely difficult and
impractical to ascertain the extent of such damages, and (iii) the Default Rate
and the late charge described in this Note are a reasonable estimate of such
damages.

 

  (b) Borrower acknowledges and agrees that (i) prepayment prior to the maturity
date may result in loss to Lender, (ii) the amount of the loss will depend on
the interest rates at the time of prepayment, the amount of principal prepaid
and the length of time remaining between the prepayment date and the scheduled
maturity date, (iii) prepayment is most likely to occur when interest rates have
dropped below the Note Rate, and (iv) because it is extremely difficult and
impractical to ascertain now the amount of loss Lender may suffer in the event
of prepayment, (A) Lender shall be entitled to damages for the loss caused by
prepayment and (B) the prepayment fee described in this Note is a reasonable
measure of such damages. Borrower agrees that the prepayment fee described in
this Note shall be imposed, to the extent permitted by law, whether the
prepayment is voluntary, involuntary or by operation of law, in connection with
an Event of Default, or required by Lender in connection with a transfer or
contract to transfer the Property, provided that no prepayment fee shall be
added to sums prepaid with casualty insurance proceeds or condemnation awards.

 

  (c) Borrower expressly (i) waives any right to prepay the Loan without payment
of the prepayment fee described above in connection with a transfer or contract
to transfer the Property by Borrower, or a successor in interest of the
undersigned, and (ii) agrees to pay such prepayment fee as provided above in
connection with such a transfer or contract to transfer.

 

  (d) Borrower represents that it is a knowledgeable real estate investor and
fully understands the effect of the fees, charges, waivers and agreements
contained above. Borrower acknowledges and agrees that the making of the Loan by
Lender at the interest rate and with the other terms described herein is
sufficient consideration for such fees, charges, waiver and agreement, and that
Lender would not make this Loan on these terms without such fees, charges,
waiver and agreement.

 

Note (OR 1/12)    Page 6   



--------------------------------------------------------------------------------

8. Expenses and Attorney Fees. If Lender refers this Note to an attorney for
collection or seeks legal advice following a default alleged in good faith under
this Note; if Lender is the prevailing party in any litigation instituted in
connection with this Note; or if Lender or any other person initiates any
judicial or nonjudicial action, suit or proceeding, including but not limited to
a foreclosure sale, in connection with this Note or the security therefor, and
an attorney is employed by Lender to (a) appear in any such action, suit or
proceeding, (b) reclaim, seek relief from a judicial or statutory stay,
sequester, protect, preserve or enforce Lender’s interest in this Note, the Deed
of Trust, or any other security for this Note (including but not limited to
proceedings at appellate levels, under federal bankruptcy law, in eminent
domain, under probate proceedings, or in connection with any state or federal
tax lien), or (c) assist Lender in any foreclosure sale, then, in any such
event, Borrower shall pay attorney’s fees and costs and expenses incurred by
Lender and/or its attorney in connection with the above-mentioned events and any
appeals or discretionary reviews related to such events, including but not
limited to costs incurred in searching records, the cost of title reports, the
cost of appraisals, and the cost of surveyors’ reports. If not paid within ten
days after such fees, costs and expenses become due and written demand for
payment is made upon Borrower, such amount may, at Lender’s option, be added to
the principal of this Note and shall bear interest at the Default Rate.

9. No Usury. In no event shall any payment of interest or any other sum payable
hereunder both (a) violate the usury laws of the state in which the Property is
located and (b) allow Borrower to bring a claim for usury or raise usury as a
defense in any action on this Note. If it is established that both (a) and
(b) have occurred, and any payment exceeding lawful limits has been received,
Lender shall refund such excess or, at its option, credit the excess amount to
principal, but such payments shall not affect the obligation to make periodic
payments required herein.

10. Security. The indebtedness evidenced by this Note is secured by the Deed of
Trust, Mortgage, or Deed to Secure Debt, as applicable (“Deed of Trust”), of
even date and may be secured by other security instruments.

11. Due on Sale or Encumbrance. As provided in the Deed of Trust securing this
Note, and subject to any exceptions provided therein, transfers or encumbrances
of the Property, or of ownership interests in Borrower, cause all sums evidenced
by this Note and/or secured by the Deed of Trust or by any other Loan Document
to become immediately due and payable. By signing this Note, Borrower
acknowledges that Borrower has received and reviewed a copy of the Deed of Trust
and is familiar with the provisions restricting the transfer of the Property and
the ownership interests therein and assumptions of the Loan.

12. Notice and Opportunity to Cure. Notwithstanding any other provision of this
Note, Lender shall not accelerate the sums evidenced hereby because of a
nonmonetary default (defined below) by Borrower unless Borrower fails to cure
the default within fifteen (15) days of the earlier of the date on which Lender
mails or delivers written notice of the default to Borrower. For purposes of
this Note, the term “nonmonetary default” means a failure by Borrower or any
other person or entity to perform any obligation contained in this Note or any
other document or instrument evidencing or securing the Loan (collectively,
“Loan

 

Note (OR 1/12)    Page 7   



--------------------------------------------------------------------------------

Documents”), other than the obligation to make payments provided for in this
Note or any other Loan Document. If a nonmonetary default is capable of being
cured and the cure cannot reasonably be completed within the fifteen (15) day
cure period, the cure period shall be extended up to sixty (60) days so long as
Borrower has commenced action to cure within the fifteen (15) day cure period,
and in Lender’s opinion, Borrower is proceeding to cure the default with due
diligence. No notice of default and no opportunity to cure shall be required if
during any 12-month period Lender has already sent a notice to Borrower
concerning default in the performance of the same obligation. None of the
foregoing shall be construed to obligate Lender to forebear in any other manner
from exercising its remedies and Lender may pursue any other rights or remedies
which Lender may have because of a default.

13. Commercial Purpose. The obligation evidenced by this Note is exclusively for
commercial or business purposes.

14. Notices. All notices required or permitted under this Note shall be in
writing and may be telecopies, cabled, delivered by hand, or mailed by first
class registered or certified mail, return receipt requested, postage prepaid,
and addressed as follows:

If to Lender:

STANDARD INSURANCE COMPANY

c/o StanCorp Mortgage Investors, LLC

Attn: Mortgage Loan Servicing T3A

19225 NW Tanasbourne Drive

Hillsboro, OR 97124

If to Borrower:

VITRAN ILLINOIS, LLC

Attn: Chris Keylon

P.O. Box 1290 (for U.S.P.S. mail delivery)

2850 Kramer Road (for courier or other delivery)

Gibsonia, PA 15044

Changes in the respective addresses to which such notices shall be directed may
be from time to time by either party by notice to the other party given at least
ten (10) days before such change of address is to become effective. Notices
given by mail in accordance with this provision shall be deemed to have been
given three (3) days after the date of dispatch; notices given by any other
means shall be deemed to have been given when received.

15. Choice of Law, Jurisdiction and Venue; Enforceability; Severability. Except
for matters relating to the validity and/or enforcement of the security interest
of Lender in the Property, which shall be determined in accordance with the
applicable laws of the state in which the affected Property is situated, the law
of the state of Oregon shall govern the validity, interpretation, construction,
performance and enforcement of this Note and any and all other

 

Note (OR 1/12)    Page 8   



--------------------------------------------------------------------------------

Loan Documents. If, for any reason or to any extent any word, term, provision,
or clause of this Note or any of the other Loan Documents, or its application to
any person or situation, shall be found by a court or other adjudicating
authority to be invalid or unenforceable, the remaining words, terms,
provisions, or clauses shall be enforced, and the affected work, term, clause,
or provision shall be applied, to the fullest extent permitted by law. Borrower
irrevocably submits to the jurisdiction of Multnomah County state or Portland,
Oregon federal court in any action or proceeding brought to enforce or otherwise
arising out of or relating to this Note or any of the other Loan Documents, and
waives any claim that such forum is inappropriate and/or an inconvenient forum.

16. Successors and Assigns. Whenever used herein, the words “undersigned”,
“Borrower” and “Lender” shall be deemed to include their respective heirs,
devisees, executors, administrators, personal representatives, successors and
assigns.

NOTICES TO BORROWER

DO NOT SIGN THIS NOTE BEFORE YOU READ IT. THIS NOTE PROVIDES FOR THE PAYMENT OF
A FEE IF THIS NOTE IS PREPAID PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THIS
NOTE AND OTHER CHARGES IF PAYMENTS ARE LATE. IF YOU HAVE ANY QUESTIONS ABOUT
THIS NOTE, YOU SHOULD CONSULT YOUR ATTORNEY.

ORS 41.580 Disclosure. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS BY LENDER, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES, OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF LENDER TO BE ENFORCEABLE.

BORROWER:

 

VITRAN ILLINOIS, LLC,

a Delaware limited liability company

By:   /s/ Chris Keylon  

CHRIS KEYLON

Its: Authorized Manager

 

Note (OR 1/12)    Page 9   



--------------------------------------------------------------------------------

SIC Loan No. B2110702

NOTE

 

$1,600,000.00    February 21, 2013

FOR VALUE RECEIVED, the undersigned, VITRAN MICHIGAN, LLC, a Delaware limited
liability company (“Borrower”), promises to pay in lawful money of the United
States, to the order of STANDARD INSURANCE COMPANY, an Oregon corporation
(together with any assigns, collectively, “Lender”), at its office in Hillsboro,
Oregon, or such other place as Lender may designate, the principal amount of a
loan (“Loan”) of One Million Six Hundred Thousand and No/100ths Dollars
($1,600,000.00), together with interest thereon, on the following agreements,
terms and conditions.

1. Payments. Borrower shall make monthly payments of principal and interest to
Lender, in amounts sufficient to fully amortize the principal balance of this
Note over a fifteen (15) year amortization period in substantially equal monthly
payments. Such monthly payments of principal and interest shall be in the
initial amount of Twelve Thousand Five Hundred Forty-Nine and No/100ths Dollars
($12,549.00) payable on the first day of each month, commencing with the first
day of April, 2013, together with such other sums as may become due hereunder or
under any instrument securing this Note, until the entire indebtedness is fully
paid, except that any remaining indebtedness if not sooner paid shall be finally
due and payable on the first day of March, 2028, which is the maturity date of
this Note (“Maturity Date”). The monthly payment amount will change after each
Rate Adjustment Date (as defined in Paragraph 2) to an amount sufficient to
repay the then unpaid principal balance of this Note in full at the then current
interest rate, in substantially equal monthly payments over the balance of the
amortization period specified above. If applicable, until the payment is again
changed, Borrower shall pay the new monthly payment each month beginning on the
first day of the first calendar month after the applicable Rate Adjustment Date.
Lender will mail or deliver to Borrower a notice of any changes in the interest
rate applicable to this Note, and any resulting changes in the monthly payments
required under this Note, prior to the date the first payment is due after the
applicable Rate Adjustment Date. Every payment received with respect hereto
shall be applied, in any order that may be determined by Lender in its sole
discretion, to sums under this Note, including, without limitation: (a) late
charges; (b) expenses paid or funds advanced by Lender with interest thereon at
the Default Rate when applicable (as hereinafter defined); (c) any prepayment
fees due with respect to any payment and any other fees which may remain unpaid;
(d) accrued interest on the principal balance from time to time remaining
unpaid; and (e) subject to the prepayment provisions herein, the principal
balance hereunder.

2. Interest. The interest rate applicable to this Note will change on the
applicable Rate Adjustment Dates. Interest shall be calculated on the basis of a
360-day year consisting of twelve 30-day months, except that interest due and
payable for a period of less than a full month and/or any prepayment shall be
calculated on an actual accrual method. The initial interest rate included in
the aforesaid payments, unless adjusted as otherwise provided in this Note,
shall be calculated at the rate of Four and Seven-Eighths percent (4.875%) per
annum (“Note Rate”) upon the unpaid balance of principal of this Note. Borrower,
jointly and severally, also promises

 

Note (OR 1/12)    Page 1   



--------------------------------------------------------------------------------

to pay interest at the Note Rate from the date of disbursement of the Loan
proceeds evidenced by this Note (“Disbursement Date”) to the date from which
interest is included in the first payment previously described. As used herein,
“Rate Adjustment Date(s)” shall be as follows:

 

  •  

59 months from the First Payment Date;

 

  •  

119 months from the First Payment Date;

 

  (a) One hundred and twenty (120) days prior to each Rate Adjustment Date,
Lender will notify Borrower in writing of the Adjusted Interest Rate that will
become effective in accordance with this Note. The “Adjusted Interest Rate” will
be Lender’s then prevailing annual interest rate for similar loans then being
originated by Lender with a similar term (equal to the period between the Rate
Adjustment Date and the earlier of the next Rate Adjustment Date or the Maturity
Date) then being originated by Lender on properties comparable to the Property
(as herein defined) as determined solely by Lender.

 

  (b) Borrower shall have thirty (30) days from the date of receipt of such
notification from Lender to accept or reject the Adjusted Interest Rate. Failure
by Borrower to notify Lender of the acceptance or rejection of the Adjusted
Interest Rate within such thirty (30) day period shall be deemed to be a
rejection of the Adjusted Interest Rate. If the Adjusted Interest Rate is
rejected by Borrower (or deemed rejected), the entire unpaid principal balance
of this Note, all accrued unpaid interest hereon, and any other amounts payable
hereunder or under the other Loan Documents (as hereinafter defined) shall be
due and payable in full, without a Prepayment Fee, no later than the Rate
Adjustment Date.

 

  (c) If Borrower accepts the Adjusted Interest Rate for the offered period, the
Adjusted Interest Rate shall become effective on the Rate Adjustment Date and
monthly installments of principal and interest shall then be due and payable in
an amount to be determined that will amortize the remaining unpaid principal
balance of this Note at the Adjusted Interest Rate over the remaining
amortization period. In such case, Borrower shall also have the option to prepay
a portion of the remaining unpaid principal balance of this Note as described in
paragraph 3(e) below.

 

  (d) Thereafter, monthly installments of principal and interest on the unpaid
principal balance of this Note, at the Adjusted Interest Rate, in the amount
thus calculated, shall be due and payable in consecutive monthly installments
commencing on the first day of the calendar month after the Rate Adjustment Date
and continuing on the first day of each calendar month thereafter, to and
including the monthly installment of principal and interest due and payable on
the earlier of the next Rate Adjustment Date or the Maturity Date.

 

Note (OR 1/12)    Page 2   



--------------------------------------------------------------------------------

3. Prepayment Restrictions; Fees. Borrower shall have the right to prepay, in
full but not in part, the obligation evidenced by this Note upon giving Lender
(i) not less than thirty (30) days’ prior written notice of (a) Borrower’s
intention to so prepay this Note, and (b) the date upon which such prepayment
will be received by Lender (“Prepayment Date”), and (ii) payment to Lender of
the Prepayment Fee (as hereinafter defined), if any, then due to Lender as
hereinafter provided.

 

  (a) As used herein, the term “Prepayment Fee” shall mean an amount which is
the greater of

 

  (i) one percent (1%) of the outstanding principal balance of this Note at the
time of prepayment, or

 

  (ii) the sum of

 

  (A) the Present Value (as hereinafter defined) of the scheduled monthly
payments due under this Note from the Prepayment Date to the earlier of the next
Rate Adjustment Date or the Maturity Date.

 

  (B) the Present Value of the amount of principal and interest due under this
Note on the earlier of the next Rate Adjustment Date or the Maturity Date
(assuming all scheduled monthly payments due prior to such dates were made when
due), minus

 

  (C) the outstanding principal balance of this Note as of the Prepayment Date.

The “Present Values” described in (A) and (B) shall be computed on a monthly
basis as of the Prepayment Date discounted at a rate equal to the
yield-to-maturity of the U.S. Treasury Note or Bond closest in maturity to the
earlier of the next Rate Adjustment Date or the Maturity Date as reported in The
Wall Street Journal (or, if The Wall Street Journal is no longer published, as
reported in such other daily financial publication of national circulation which
shall be designated by Lender) on the fifth business day preceding the
Prepayment Date. Borrower shall be obligated to prepay this Note on the
Prepayment Date set forth in the written notice to Lender required hereinabove,
after such notice has been delivered to Lender.

 

  (b) Notwithstanding the foregoing or any other provision herein to the
contrary, if Lender elects to apply insurance proceeds, condemnation awards, or
any escrowed amounts, if applicable, to the reduction of the outstanding
principal balance of this Note in the manner provided in the Deed of Trust, no
Prepayment Fee shall be due or payable as a result of such application and the
monthly installments due and payable hereunder shall be reduced accordingly.

 

Note (OR 1/12)    Page 3   



--------------------------------------------------------------------------------

  (c) In the event the Maturity Date is accelerated by Lender at any time due to
a default by Borrower in the payment of principal and/or interest due under this
Note or in the performance of the terms, covenants or conditions contained in
this Note, the Deed of Trust or any of the other Loan Documents (as hereinafter
defined), then a tender of payment in an amount necessary to satisfy the entire
outstanding principal balance of this Note together with all accrued unpaid
interest hereon made by Borrower, or by anyone on behalf of Borrower, at any
time prior to, at, or as a result of, a foreclosure sale or sale pursuant to
power of sale, shall constitute a voluntary prepayment hereunder prior to the
contracted Maturity Date of this Note thus requiring the payment to Lender of a
Prepayment Fee equal to the applicable Prepayment Fee as set forth in paragraph
(a) above; provided, however, that in the event such Prepayment Fee is construed
to be interest under the laws of the State of Oregon in any circumstance, such
payment shall not be required to the extent that the amount thereof, together
with other interest payable hereunder, exceeds the maximum rate of interest that
may be lawfully charged under applicable law.

 

  (d) Notwithstanding anything contained herein to the contrary, during the
ninety (90) day period immediately preceding the Maturity Date of this Note, the
entire outstanding principal balance and all accrued unpaid interest on this
Note may be prepaid in whole, but not in part, at par, without incurring a
Prepayment Fee.

 

  (e) Notwithstanding anything contained herein to the contrary, if Borrower
accepts the Adjusted Interest Rate as provided in paragraph 2 above, Borrower
shall have the right to prepay a portion of the unpaid principal balance of this
Note prior to the Rate Adjustment Date, without a Prepayment Fee, provided the
remaining principal balance of this Note after the prepayment may not be less
than $150,000.00. Any partial prepayment must be received by Lender no less than
thirty (30) days prior to the Rate Adjustment Date. Any partial prepayment will
be applied to pay down the principal balance of this Note upon Lender’s receipt
of such prepayment. The then remaining principal balance of this Note will then
be used to calculate the new monthly payment amount as described in paragraph
2(d) above.

4. Waiver. To the extent permitted by law, each and every Borrower, surety,
guarantor, endorser or signator to this Note and any other party now or
hereafter liable for the payment of this Note, in whatever capacity, whether in
whole or in part hereby (a) waives notice of intent to demand, presentment for
payment, notice of demand, demand, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, filing of suit, and diligence in collecting
this Note and/or enforcing any of the security herefor; (b) agrees that Lender
shall not be required first to institute suit or exhaust its remedies against
Borrower or others liable or to become liable hereon or against the Property (as
hereinafter defined), it being understood that Lender may exercise its rights
hereunder and pursue its remedies in any order and at any time it desires, and
may do so, without notice to or consent of any such person, and without in any
way diminishing the obligations of any such

 

Note (OR 1/12)    Page 4   



--------------------------------------------------------------------------------

person; (c) consents to Lender dealing with any such person with reference to
this Note by way of forbearance, extension, modification, compromise or
otherwise; (d) consents and agrees to any and all extensions, releases,
renewals, partial payments, surrenders, exchanges, substitutions of security
herefor, compromises, discharges or modifications and any other indulgence with
respect to any right or obligation secured by or provided by the Deed of Trust,
Mortgage, or Deed to Secure Debt, as the case may be, securing this Note (“Deed
of Trust”) or any other instrument securing this Note, before or after the
maturity of this Note, without notice thereof to any of them; or (e) consents
and agrees that Lender may take any other action which Lender may deem
reasonably appropriate to protect its security interest in the property securing
this Note (“Property”). Any such action(s) taken under the preceding sentence
may be taken against one, all, or some of such persons, and Lender may take any
such action against one differently than another of such persons, in Lender’s
sole discretion.

5. Default; Default Rate. Time is material and of the essence hereof with
respect to the payment of any sums of any nature by and the performance of all
duties or obligations of the Borrower. Each of the following shall be an Event
of Default under this Note: (a) failure to make any payment of principal and/or
interest or any other payment required by the provisions of this Note or of any
instrument securing this Note on the date such payment or payments are due;
(b) failure to perform any other provision of this Note or of any instrument
securing this Note; (c) falsity in any material respect of the warranties in the
Deed of Trust or of any representation, warranty or information furnished by
Borrower or its agents to Lender in connection with the loan evidenced by this
Note (“Loan”); or (d) failure to pay or perform under any Other Loan Documents
(as described and defined in the Deed of Trust). Upon the occurrence of any
Event of Default, any sum not paid as provided in this Note or in any instrument
securing this Note, shall, at the option of Lender, without notice, bear
interest from such due date at a rate of interest (“Default Rate”) equal to four
(4) percentage points per annum greater than the Note Rate, or the maximum rate
of interest permitted by law, whichever is the lesser, and, at the option of
Lender, the unpaid balance of principal, accrued interest, plus any other sums
due under this Note, or under any instrument securing this Note shall at once
become due and payable, without notice except as described in paragraph 12, and
shall bear interest at the Default Rate. If an Event of Default occurs during a
period of time in which prepayment is permitted only on payment of a prepayment
fee, such fee shall be computed as if the sum declared due on default were a
prepayment and shall be added to the sums due and payable hereunder.

6. Late Charges. If any payment is not received by Lender (or by the
correspondent if a correspondent has been designated by Lender to receive
payments) within five (5) calendar days after its due date, Lender, at its
option, may assess a late charge equal to five cents for each $1.00 of each
overdue payment or the maximum late charge permitted by the laws of the state in
which the Property is located, whichever is less. Such late charge shall be due
and payable on demand, and Lender, at its option, may (a) refuse to accept any
late payment or any subsequent payment unless accompanied by such late charge,
(b) add such late charge to the principal balance of this Note or (c) treat the
failure to pay such late charge as demanded as an Event of Default hereunder. If
such late charge is added to the principal balance of this Note, it shall bear
interest at the Default Rate. The late charge is compensation for damages
suffered by Lender and does not constitute interest.

 

Note (OR 1/12)    Page 5   



--------------------------------------------------------------------------------

7. Acknowledgments Regarding Default Rate, Late Charges and Prepayment Charges.

 

  (a) Borrower acknowledges and agrees that (i) a default in making the payments
herein agreed to be paid when due will result in the Lender incurring additional
expense in servicing the Loan, loss to Lender of the use of the money due, and
frustration to Lender in meeting its other commitments, (ii) if for any reason
it fails to pay any amounts due hereunder, Lender shall be entitled to damages
for the detriment caused thereby, but that it is extremely difficult and
impractical to ascertain the extent of such damages, and (iii) the Default Rate
and the late charge described in this Note are a reasonable estimate of such
damages.

 

  (b) Borrower acknowledges and agrees that (i) prepayment prior to the maturity
date may result in loss to Lender, (ii) the amount of the loss will depend on
the interest rates at the time of prepayment, the amount of principal prepaid
and the length of time remaining between the prepayment date and the scheduled
maturity date, (iii) prepayment is most likely to occur when interest rates have
dropped below the Note Rate, and (iv) because it is extremely difficult and
impractical to ascertain now the amount of loss Lender may suffer in the event
of prepayment, (A) Lender shall be entitled to damages for the loss caused by
prepayment and (B) the prepayment fee described in this Note is a reasonable
measure of such damages. Borrower agrees that the prepayment fee described in
this Note shall be imposed, to the extent permitted by law, whether the
prepayment is voluntary, involuntary or by operation of law, in connection with
an Event of Default, or required by Lender in connection with a transfer or
contract to transfer the Property, provided that no prepayment fee shall be
added to sums prepaid with casualty insurance proceeds or condemnation awards.

 

  (c) Borrower expressly (i) waives any right to prepay the Loan without payment
of the prepayment fee described above in connection with a transfer or contract
to transfer the Property by Borrower, or a successor in interest of the
undersigned, and (ii) agrees to pay such prepayment fee as provided above in
connection with such a transfer or contract to transfer.

 

  (d) Borrower represents that it is a knowledgeable real estate investor and
fully understands the effect of the fees, charges, waivers and agreements
contained above. Borrower acknowledges and agrees that the making of the Loan by
Lender at the interest rate and with the other terms described herein is
sufficient consideration for such fees, charges, waiver and agreement, and that
Lender would not make this Loan on these terms without such fees, charges,
waiver and agreement.

 

Note (OR 1/12)    Page 6   



--------------------------------------------------------------------------------

8. Expenses and Attorney Fees. If Lender refers this Note to an attorney for
collection or seeks legal advice following a default alleged in good faith under
this Note; if Lender is the prevailing party in any litigation instituted in
connection with this Note; or if Lender or any other person initiates any
judicial or nonjudicial action, suit or proceeding, including but not limited to
a foreclosure sale, in connection with this Note or the security therefor, and
an attorney is employed by Lender to (a) appear in any such action, suit or
proceeding, (b) reclaim, seek relief from a judicial or statutory stay,
sequester, protect, preserve or enforce Lender’s interest in this Note, the Deed
of Trust, or any other security for this Note (including but not limited to
proceedings at appellate levels, under federal bankruptcy law, in eminent
domain, under probate proceedings, or in connection with any state or federal
tax lien), or (c) assist Lender in any foreclosure sale, then, in any such
event, Borrower shall pay attorney’s fees and costs and expenses incurred by
Lender and/or its attorney in connection with the above-mentioned events and any
appeals or discretionary reviews related to such events, including but not
limited to costs incurred in searching records, the cost of title reports, the
cost of appraisals, and the cost of surveyors’ reports. If not paid within ten
days after such fees, costs and expenses become due and written demand for
payment is made upon Borrower, such amount may, at Lender’s option, be added to
the principal of this Note and shall bear interest at the Default Rate.

9. No Usury. In no event shall any payment of interest or any other sum payable
hereunder both (a) violate the usury laws of the state in which the Property is
located and (b) allow Borrower to bring a claim for usury or raise usury as a
defense in any action on this Note. If it is established that both (a) and
(b) have occurred, and any payment exceeding lawful limits has been received,
Lender shall refund such excess or, at its option, credit the excess amount to
principal, but such payments shall not affect the obligation to make periodic
payments required herein.

10. Security. The indebtedness evidenced by this Note is secured by the Deed of
Trust, Mortgage, or Deed to Secure Debt, as applicable (“Deed of Trust”), of
even date and may be secured by other security instruments.

11. Due on Sale or Encumbrance. As provided in the Deed of Trust securing this
Note, and subject to any exceptions provided therein, transfers or encumbrances
of the Property, or of ownership interests in Borrower, cause all sums evidenced
by this Note and/or secured by the Deed of Trust or by any other Loan Document
to become immediately due and payable. By signing this Note, Borrower
acknowledges that Borrower has received and reviewed a copy of the Deed of Trust
and is familiar with the provisions restricting the transfer of the Property and
the ownership interests therein and assumptions of the Loan.

12. Notice and Opportunity to Cure. Notwithstanding any other provision of this
Note, Lender shall not accelerate the sums evidenced hereby because of a
nonmonetary default (defined below) by Borrower unless Borrower fails to cure
the default within fifteen (15) days of the earlier of the date on which Lender
mails or delivers written notice of the default to Borrower. For purposes of
this Note, the term “nonmonetary default” means a failure by Borrower or any
other person or entity to perform any obligation contained in this Note or any
other document or instrument evidencing or securing the Loan (collectively,
“Loan

 

Note (OR 1/12)    Page 7   



--------------------------------------------------------------------------------

Documents”), other than the obligation to make payments provided for in this
Note or any other Loan Document. If a nonmonetary default is capable of being
cured and the cure cannot reasonably be completed within the fifteen (15) day
cure period, the cure period shall be extended up to sixty (60) days so long as
Borrower has commenced action to cure within the fifteen (15) day cure period,
and in Lender’s opinion, Borrower is proceeding to cure the default with due
diligence. No notice of default and no opportunity to cure shall be required if
during any 12-month period Lender has already sent a notice to Borrower
concerning default in the performance of the same obligation. None of the
foregoing shall be construed to obligate Lender to forebear in any other manner
from exercising its remedies and Lender may pursue any other rights or remedies
which Lender may have because of a default.

13. Commercial Purpose. The obligation evidenced by this Note is exclusively for
commercial or business purposes.

14. Notices. All notices required or permitted under this Note shall be in
writing and may be telecopies, cabled, delivered by hand, or mailed by first
class registered or certified mail, return receipt requested, postage prepaid,
and addressed as follows:

If to Lender:

STANDARD INSURANCE COMPANY

c/o StanCorp Mortgage Investors, LLC

Attn: Mortgage Loan Servicing T3A

19225 NW Tanasbourne Drive

Hillsboro, OR 97124

If to Borrower:

VITRAN MICHIGAN, LLC

Attn: Chris Keylon

P.O. Box 1290 (for U.S.P.S. mail delivery)

2850 Kramer Road (for courier or other delivery)

Gibsonia, PA 15044

Changes in the respective addresses to which such notices shall be directed may
be from time to time by either party by notice to the other party given at least
ten (10) days before such change of address is to become effective. Notices
given by mail in accordance with this provision shall be deemed to have been
given three (3) days after the date of dispatch; notices given by any other
means shall be deemed to have been given when received.

15. Choice of Law, Jurisdiction and Venue; Enforceability; Severability. Except
for matters relating to the validity and/or enforcement of the security interest
of Lender in the Property, which shall be determined in accordance with the
applicable laws of the state in which the affected Property is situated, the law
of the state of Oregon shall govern the validity, interpretation, construction,
performance and enforcement of this Note and any and all other

 

Note (OR 1/12)    Page 8   



--------------------------------------------------------------------------------

Loan Documents. If, for any reason or to any extent any word, term, provision,
or clause of this Note or any of the other Loan Documents, or its application to
any person or situation, shall be found by a court or other adjudicating
authority to be invalid or unenforceable, the remaining words, terms,
provisions, or clauses shall be enforced, and the affected work, term, clause,
or provision shall be applied, to the fullest extent permitted by law. Borrower
irrevocably submits to the jurisdiction of Multnomah County state or Portland,
Oregon federal court in any action or proceeding brought to enforce or otherwise
arising out of or relating to this Note or any of the other Loan Documents, and
waives any claim that such forum is inappropriate and/or an inconvenient forum.

16. Successors and Assigns. Whenever used herein, the words “undersigned”,
“Borrower” and “Lender” shall be deemed to include their respective heirs,
devisees, executors, administrators, personal representatives, successors and
assigns.

NOTICES TO BORROWER

DO NOT SIGN THIS NOTE BEFORE YOU READ IT. THIS NOTE PROVIDES FOR THE PAYMENT OF
A FEE IF THIS NOTE IS PREPAID PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THIS
NOTE AND OTHER CHARGES IF PAYMENTS ARE LATE. IF YOU HAVE ANY QUESTIONS ABOUT
THIS NOTE, YOU SHOULD CONSULT YOUR ATTORNEY.

ORS 41.580 Disclosure. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS BY LENDER, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES, OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF LENDER TO BE ENFORCEABLE.

BORROWER:

 

VITRAN MICHIGAN, LLC,

a Delaware limited liability company

By:   /s/ Chris Keylon  

CHRIS KEYLON

Its: Authorized Manager

 

Note (OR 1/12)    Page 9   



--------------------------------------------------------------------------------

SIC Loan No. B2110716

NOTE

 

$1,280,000.00    February 21, 2013

FOR VALUE RECEIVED, the undersigned, VITRAN OHIO, LLC, a Delaware limited
liability company (“Borrower”), promises to pay in lawful money of the United
States, to the order of STANDARD INSURANCE COMPANY, an Oregon corporation
(together with any assigns, collectively, “Lender”), at its office in Hillsboro,
Oregon, or such other place as Lender may designate, the principal amount of a
loan (“Loan”) of One Million Two Hundred Eighty Thousand and No/100ths Dollars
($1,280,000.00), together with interest thereon, on the following agreements,
terms and conditions.

1. Payments. Borrower shall make monthly payments of principal and interest to
Lender, in amounts sufficient to fully amortize the principal balance of this
Note over a fifteen (15) year amortization period in substantially equal monthly
payments. Such monthly payments of principal and interest shall be in the
initial amount of Nine Thousand Eight Hundred Seventy-Four and No/100ths Dollars
($9,874.00) payable on the first day of each month, commencing with the first
day of April, 2013, together with such other sums as may become due hereunder or
under any instrument securing this Note, until the entire indebtedness is fully
paid, except that any remaining indebtedness if not sooner paid shall be finally
due and payable on the first day of March, 2028, which is the maturity date of
this Note (“Maturity Date”). The monthly payment amount will change after each
Rate Adjustment Date (as defined in Paragraph 2) to an amount sufficient to
repay the then unpaid principal balance of this Note in full at the then current
interest rate, in substantially equal monthly payments over the balance of the
amortization period specified above. If applicable, until the payment is again
changed, Borrower shall pay the new monthly payment each month beginning on the
first day of the first calendar month after the applicable Rate Adjustment Date.
Lender will mail or deliver to Borrower a notice of any changes in the interest
rate applicable to this Note, and any resulting changes in the monthly payments
required under this Note, prior to the date the first payment is due after the
applicable Rate Adjustment Date. Every payment received with respect hereto
shall be applied, in any order that may be determined by Lender in its sole
discretion, to sums under this Note, including, without limitation: (a) late
charges; (b) expenses paid or funds advanced by Lender with interest thereon at
the Default Rate when applicable (as hereinafter defined); (c) any prepayment
fees due with respect to any payment and any other fees which may remain unpaid;
(d) accrued interest on the principal balance from time to time remaining
unpaid; and (e) subject to the prepayment provisions herein, the principal
balance hereunder.

2. Interest. The interest rate applicable to this Note will change on the
applicable Rate Adjustment Dates. Interest shall be calculated on the basis of a
360-day year consisting of twelve 30-day months, except that interest due and
payable for a period of less than a full month and/or any prepayment shall be
calculated on an actual accrual method. The initial interest rate included in
the aforesaid payments, unless adjusted as otherwise provided in this Note,
shall be calculated at the rate of Four and Five-Eighths percent (4.625%) per
annum (“Note Rate”) upon the unpaid balance of principal of this Note. Borrower,
jointly and severally, also promises

 

Note (OR 1/12)    Page 1   



--------------------------------------------------------------------------------

to pay interest at the Note Rate from the date of disbursement of the Loan
proceeds evidenced by this Note (“Disbursement Date”) to the date from which
interest is included in the first payment previously described. As used herein,
“Rate Adjustment Date(s)” shall be as follows:

 

  •  

35 months from the First Payment Date;

 

  •  

71 months from the First Payment Date;

 

  •  

107 months from the First Payment Date;

 

  •  

143 months from the First Payment Date.

 

  (a) One hundred and twenty (120) days prior to each Rate Adjustment Date,
Lender will notify Borrower in writing of the Adjusted Interest Rate that will
become effective in accordance with this Note. The “Adjusted Interest Rate” will
be Lender’s then prevailing annual interest rate for similar loans then being
originated by Lender with a similar term (equal to the period between the Rate
Adjustment Date and the earlier of the next Rate Adjustment Date or the Maturity
Date) then being originated by Lender on properties comparable to the Property
(as herein defined) as determined solely by Lender.

 

  (b) Borrower shall have thirty (30) days from the date of receipt of such
notification from Lender to accept or reject the Adjusted Interest Rate. Failure
by Borrower to notify Lender of the acceptance or rejection of the Adjusted
Interest Rate within such thirty (30) day period shall be deemed to be a
rejection of the Adjusted Interest Rate. If the Adjusted Interest Rate is
rejected by Borrower (or deemed rejected), the entire unpaid principal balance
of this Note, all accrued unpaid interest hereon, and any other amounts payable
hereunder or under the other Loan Documents (as hereinafter defined) shall be
due and payable in full, without a Prepayment Fee, no later than the Rate
Adjustment Date.

 

  (c) If Borrower accepts the Adjusted Interest Rate for the offered period, the
Adjusted Interest Rate shall become effective on the Rate Adjustment Date and
monthly installments of principal and interest shall then be due and payable in
an amount to be determined that will amortize the remaining unpaid principal
balance of this Note at the Adjusted Interest Rate over the remaining
amortization period. In such case, Borrower shall also have the option to prepay
a portion of the remaining unpaid principal balance of this Note as described in
paragraph 3(e) below.

 

  (d) Thereafter, monthly installments of principal and interest on the unpaid
principal balance of this Note, at the Adjusted Interest Rate, in the amount
thus calculated, shall be due and payable in consecutive monthly installments
commencing on the first day of the calendar month after the Rate Adjustment Date
and continuing on the first day of each calendar month thereafter, to and
including the monthly installment of principal and interest due and payable on
the earlier of the next Rate Adjustment Date or the Maturity Date.

 

Note (OR 1/12)    Page 2   



--------------------------------------------------------------------------------

3. Prepayment Restrictions; Fees. Borrower shall have the right to prepay, in
full but not in part, the obligation evidenced by this Note upon giving Lender
(i) not less than thirty (30) days’ prior written notice of (a) Borrower’s
intention to so prepay this Note, and (b) the date upon which such prepayment
will be received by Lender (“Prepayment Date”), and (ii) payment to Lender of
the Prepayment Fee (as hereinafter defined), if any, then due to Lender as
hereinafter provided.

 

  (a) As used herein, the term “Prepayment Fee” shall mean an amount which is
the greater of

 

  (i) one percent (1%) of the outstanding principal balance of this Note at the
time of prepayment, or

 

  (ii) the sum of

 

  (A) the Present Value (as hereinafter defined) of the scheduled monthly
payments due under this Note from the Prepayment Date to the earlier of the next
Rate Adjustment Date or the Maturity Date.

 

  (B) the Present Value of the amount of principal and interest due under this
Note on the earlier of the next Rate Adjustment Date or the Maturity Date
(assuming all scheduled monthly payments due prior to such dates were made when
due), minus

 

  (C) the outstanding principal balance of this Note as of the Prepayment Date.

The “Present Values” described in (A) and (B) shall be computed on a monthly
basis as of the Prepayment Date discounted at a rate equal to the
yield-to-maturity of the U.S. Treasury Note or Bond closest in maturity to the
earlier of the next Rate Adjustment Date or the Maturity Date as reported in The
Wall Street Journal (or, if The Wall Street Journal is no longer published, as
reported in such other daily financial publication of national circulation which
shall be designated by Lender) on the fifth business day preceding the
Prepayment Date. Borrower shall be obligated to prepay this Note on the
Prepayment Date set forth in the written notice to Lender required hereinabove,
after such notice has been delivered to Lender.

 

  (b) Notwithstanding the foregoing or any other provision herein to the
contrary, if Lender elects to apply insurance proceeds, condemnation awards, or
any escrowed amounts, if applicable, to the reduction of the outstanding
principal balance of this Note in the manner provided in the Deed of Trust, no
Prepayment Fee shall be due or payable as a result of such application and the
monthly installments due and payable hereunder shall be reduced accordingly.

 

Note (OR 1/12)    Page 3   



--------------------------------------------------------------------------------

  (c) In the event the Maturity Date is accelerated by Lender at any time due to
a default by Borrower in the payment of principal and/or interest due under this
Note or in the performance of the terms, covenants or conditions contained in
this Note, the Deed of Trust or any of the other Loan Documents (as hereinafter
defined), then a tender of payment in an amount necessary to satisfy the entire
outstanding principal balance of this Note together with all accrued unpaid
interest hereon made by Borrower, or by anyone on behalf of Borrower, at any
time prior to, at, or as a result of, a foreclosure sale or sale pursuant to
power of sale, shall constitute a voluntary prepayment hereunder prior to the
contracted Maturity Date of this Note thus requiring the payment to Lender of a
Prepayment Fee equal to the applicable Prepayment Fee as set forth in paragraph
(a) above; provided, however, that in the event such Prepayment Fee is construed
to be interest under the laws of the State of Oregon in any circumstance, such
payment shall not be required to the extent that the amount thereof, together
with other interest payable hereunder, exceeds the maximum rate of interest that
may be lawfully charged under applicable law.

 

  (d) Notwithstanding anything contained herein to the contrary, during the
ninety (90) day period immediately preceding the Maturity Date of this Note, the
entire outstanding principal balance and all accrued unpaid interest on this
Note may be prepaid in whole, but not in part, at par, without incurring a
Prepayment Fee.

 

  (e) Notwithstanding anything contained herein to the contrary, if Borrower
accepts the Adjusted Interest Rate as provided in paragraph 2 above, Borrower
shall have the right to prepay a portion of the unpaid principal balance of this
Note prior to the Rate Adjustment Date, without a Prepayment Fee, provided the
remaining principal balance of this Note after the prepayment may not be less
than $150,000.00. Any partial prepayment must be received by Lender no less than
thirty (30) days prior to the Rate Adjustment Date. Any partial prepayment will
be applied to pay down the principal balance of this Note upon Lender’s receipt
of such prepayment. The then remaining principal balance of this Note will then
be used to calculate the new monthly payment amount as described in paragraph
2(d) above.

4. Waiver. To the extent permitted by law, each and every Borrower, surety,
guarantor, endorser or signator to this Note and any other party now or
hereafter liable for the payment of this Note, in whatever capacity, whether in
whole or in part hereby (a) waives notice of intent to demand, presentment for
payment, notice of demand, demand, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, filing of suit, and diligence in collecting
this Note and/or enforcing any of the security herefor; (b) agrees that Lender
shall not be required first to institute suit or exhaust its remedies against
Borrower or others liable or to become liable hereon or against the Property (as
hereinafter defined), it being understood that Lender may exercise its rights
hereunder and pursue its remedies in any order and at any time it desires, and
may do so, without notice to or

 

Note (OR 1/12)    Page 4   



--------------------------------------------------------------------------------

consent of any such person, and without in any way diminishing the obligations
of any such person; (c) consents to Lender dealing with any such person with
reference to this Note by way of forbearance, extension, modification,
compromise or otherwise; (d) consents and agrees to any and all extensions,
releases, renewals, partial payments, surrenders, exchanges, substitutions of
security herefor, compromises, discharges or modifications and any other
indulgence with respect to any right or obligation secured by or provided by the
Deed of Trust, Mortgage, or Deed to Secure Debt, as the case may be, securing
this Note (“Deed of Trust”) or any other instrument securing this Note, before
or after the maturity of this Note, without notice thereof to any of them; or
(e) consents and agrees that Lender may take any other action which Lender may
deem reasonably appropriate to protect its security interest in the property
securing this Note (“Property”). Any such action(s) taken under the preceding
sentence may be taken against one, all, or some of such persons, and Lender may
take any such action against one differently than another of such persons, in
Lender’s sole discretion.

5. Default; Default Rate. Time is material and of the essence hereof with
respect to the payment of any sums of any nature by and the performance of all
duties or obligations of the Borrower. Each of the following shall be an Event
of Default under this Note: (a) failure to make any payment of principal and/or
interest or any other payment required by the provisions of this Note or of any
instrument securing this Note on the date such payment or payments are due;
(b) failure to perform any other provision of this Note or of any instrument
securing this Note; (c) falsity in any material respect of the warranties in the
Deed of Trust or of any representation, warranty or information furnished by
Borrower or its agents to Lender in connection with the loan evidenced by this
Note (“Loan”); or (d) failure to pay or perform under any Other Loan Documents
(as described and defined in the Deed of Trust). Upon the occurrence of any
Event of Default, any sum not paid as provided in this Note or in any instrument
securing this Note, shall, at the option of Lender, without notice, bear
interest from such due date at a rate of interest (“Default Rate”) equal to four
(4) percentage points per annum greater than the Note Rate, or the maximum rate
of interest permitted by law, whichever is the lesser, and, at the option of
Lender, the unpaid balance of principal, accrued interest, plus any other sums
due under this Note, or under any instrument securing this Note shall at once
become due and payable, without notice except as described in paragraph 12, and
shall bear interest at the Default Rate. If an Event of Default occurs during a
period of time in which prepayment is permitted only on payment of a prepayment
fee, such fee shall be computed as if the sum declared due on default were a
prepayment and shall be added to the sums due and payable hereunder.

6. Late Charges. If any payment is not received by Lender (or by the
correspondent if a correspondent has been designated by Lender to receive
payments) within five (5) calendar days after its due date, Lender, at its
option, may assess a late charge equal to five cents for each $1.00 of each
overdue payment or the maximum late charge permitted by the laws of the state in
which the Property is located, whichever is less. Such late charge shall be due
and payable on demand, and Lender, at its option, may (a) refuse to accept any
late payment or any subsequent payment unless accompanied by such late charge,
(b) add such late charge to the principal balance of this Note or (c) treat the
failure to pay such late charge as demanded as an Event of Default hereunder. If
such late charge is added to the principal balance of this Note, it shall bear
interest at the Default Rate. The late charge is compensation for damages
suffered by Lender and does not constitute interest.

 

Note (OR 1/12)    Page 5   



--------------------------------------------------------------------------------

7. Acknowledgments Regarding Default Rate, Late Charges and Prepayment Charges.

 

  (a) Borrower acknowledges and agrees that (i) a default in making the payments
herein agreed to be paid when due will result in the Lender incurring additional
expense in servicing the Loan, loss to Lender of the use of the money due, and
frustration to Lender in meeting its other commitments, (ii) if for any reason
it fails to pay any amounts due hereunder, Lender shall be entitled to damages
for the detriment caused thereby, but that it is extremely difficult and
impractical to ascertain the extent of such damages, and (iii) the Default Rate
and the late charge described in this Note are a reasonable estimate of such
damages.

 

  (b) Borrower acknowledges and agrees that (i) prepayment prior to the maturity
date may result in loss to Lender, (ii) the amount of the loss will depend on
the interest rates at the time of prepayment, the amount of principal prepaid
and the length of time remaining between the prepayment date and the scheduled
maturity date, (iii) prepayment is most likely to occur when interest rates have
dropped below the Note Rate, and (iv) because it is extremely difficult and
impractical to ascertain now the amount of loss Lender may suffer in the event
of prepayment, (A) Lender shall be entitled to damages for the loss caused by
prepayment and (B) the prepayment fee described in this Note is a reasonable
measure of such damages. Borrower agrees that the prepayment fee described in
this Note shall be imposed, to the extent permitted by law, whether the
prepayment is voluntary, involuntary or by operation of law, in connection with
an Event of Default, or required by Lender in connection with a transfer or
contract to transfer the Property, provided that no prepayment fee shall be
added to sums prepaid with casualty insurance proceeds or condemnation awards.

 

  (c) Borrower expressly (i) waives any right to prepay the Loan without payment
of the prepayment fee described above in connection with a transfer or contract
to transfer the Property by Borrower, or a successor in interest of the
undersigned, and (ii) agrees to pay such prepayment fee as provided above in
connection with such a transfer or contract to transfer.

 

  (d) Borrower represents that it is a knowledgeable real estate investor and
fully understands the effect of the fees, charges, waivers and agreements
contained above. Borrower acknowledges and agrees that the making of the Loan by
Lender at the interest rate and with the other terms described herein is
sufficient consideration for such fees, charges, waiver and agreement, and that
Lender would not make this Loan on these terms without such fees, charges,
waiver and agreement.

 

Note (OR 1/12)    Page 6   



--------------------------------------------------------------------------------

8. Expenses and Attorney Fees. If Lender refers this Note to an attorney for
collection or seeks legal advice following a default alleged in good faith under
this Note; if Lender is the prevailing party in any litigation instituted in
connection with this Note; or if Lender or any other person initiates any
judicial or nonjudicial action, suit or proceeding, including but not limited to
a foreclosure sale, in connection with this Note or the security therefor, and
an attorney is employed by Lender to (a) appear in any such action, suit or
proceeding, (b) reclaim, seek relief from a judicial or statutory stay,
sequester, protect, preserve or enforce Lender’s interest in this Note, the Deed
of Trust, or any other security for this Note (including but not limited to
proceedings at appellate levels, under federal bankruptcy law, in eminent
domain, under probate proceedings, or in connection with any state or federal
tax lien), or (c) assist Lender in any foreclosure sale, then, in any such
event, Borrower shall pay attorney’s fees and costs and expenses incurred by
Lender and/or its attorney in connection with the above-mentioned events and any
appeals or discretionary reviews related to such events, including but not
limited to costs incurred in searching records, the cost of title reports, the
cost of appraisals, and the cost of surveyors’ reports. If not paid within ten
days after such fees, costs and expenses become due and written demand for
payment is made upon Borrower, such amount may, at Lender’s option, be added to
the principal of this Note and shall bear interest at the Default Rate.

9. No Usury. In no event shall any payment of interest or any other sum payable
hereunder both (a) violate the usury laws of the state in which the Property is
located and (b) allow Borrower to bring a claim for usury or raise usury as a
defense in any action on this Note. If it is established that both (a) and
(b) have occurred, and any payment exceeding lawful limits has been received,
Lender shall refund such excess or, at its option, credit the excess amount to
principal, but such payments shall not affect the obligation to make periodic
payments required herein.

10. Security. The indebtedness evidenced by this Note is secured by the Deed of
Trust, Mortgage, or Deed to Secure Debt, as applicable (“Deed of Trust”), of
even date and may be secured by other security instruments.

11. Due on Sale or Encumbrance. As provided in the Deed of Trust securing this
Note, and subject to any exceptions provided therein, transfers or encumbrances
of the Property, or of ownership interests in Borrower, cause all sums evidenced
by this Note and/or secured by the Deed of Trust or by any other Loan Document
to become immediately due and payable. By signing this Note, Borrower
acknowledges that Borrower has received and reviewed a copy of the Deed of Trust
and is familiar with the provisions restricting the transfer of the Property and
the ownership interests therein and assumptions of the Loan.

12. Notice and Opportunity to Cure. Notwithstanding any other provision of this
Note, Lender shall not accelerate the sums evidenced hereby because of a
nonmonetary default (defined below) by Borrower unless Borrower fails to cure
the default within fifteen (15) days of the earlier of the date on which Lender
mails or delivers written notice of the default to Borrower. For purposes of
this Note, the term “nonmonetary default” means a failure by Borrower or any
other person or entity to perform any obligation contained in this Note or any
other document or instrument evidencing or securing the Loan (collectively,
“Loan

 

Note (OR 1/12)    Page 7   



--------------------------------------------------------------------------------

Documents”), other than the obligation to make payments provided for in this
Note or any other Loan Document. If a nonmonetary default is capable of being
cured and the cure cannot reasonably be completed within the fifteen (15) day
cure period, the cure period shall be extended up to sixty (60) days so long as
Borrower has commenced action to cure within the fifteen (15) day cure period,
and in Lender’s opinion, Borrower is proceeding to cure the default with due
diligence. No notice of default and no opportunity to cure shall be required if
during any 12-month period Lender has already sent a notice to Borrower
concerning default in the performance of the same obligation. None of the
foregoing shall be construed to obligate Lender to forebear in any other manner
from exercising its remedies and Lender may pursue any other rights or remedies
which Lender may have because of a default.

13. Commercial Purpose. The obligation evidenced by this Note is exclusively for
commercial or business purposes.

14. Notices. All notices required or permitted under this Note shall be in
writing and may be telecopies, cabled, delivered by hand, or mailed by first
class registered or certified mail, return receipt requested, postage prepaid,
and addressed as follows:

If to Lender:

STANDARD INSURANCE COMPANY

c/o StanCorp Mortgage Investors, LLC

Attn: Mortgage Loan Servicing T3A

19225 NW Tanasbourne Drive

Hillsboro, OR 97124

If to Borrower:

VITRAN OHIO, LLC

Attn: Chris Keylon

P.O. Box 1290 (for U.S.P.S. mail delivery)

2850 Kramer Road (for courier or other delivery)

Gibsonia, PA 15044

Changes in the respective addresses to which such notices shall be directed may
be from time to time by either party by notice to the other party given at least
ten (10) days before such change of address is to become effective. Notices
given by mail in accordance with this provision shall be deemed to have been
given three (3) days after the date of dispatch; notices given by any other
means shall be deemed to have been given when received.

15. Choice of Law, Jurisdiction and Venue; Enforceability; Severability. Except
for matters relating to the validity and/or enforcement of the security interest
of Lender in the Property, which shall be determined in accordance with the
applicable laws of the state in which the affected Property is situated, the law
of the state of Oregon shall govern the validity, interpretation, construction,
performance and enforcement of this Note and any and all other

 

Note (OR 1/12)    Page 8   



--------------------------------------------------------------------------------

Loan Documents. If, for any reason or to any extent any word, term, provision,
or clause of this Note or any of the other Loan Documents, or its application to
any person or situation, shall be found by a court or other adjudicating
authority to be invalid or unenforceable, the remaining words, terms,
provisions, or clauses shall be enforced, and the affected work, term, clause,
or provision shall be applied, to the fullest extent permitted by law. Borrower
irrevocably submits to the jurisdiction of Multnomah County state or Portland,
Oregon federal court in any action or proceeding brought to enforce or otherwise
arising out of or relating to this Note or any of the other Loan Documents, and
waives any claim that such forum is inappropriate and/or an inconvenient forum.

16. Successors and Assigns. Whenever used herein, the words “undersigned”,
“Borrower” and “Lender” shall be deemed to include their respective heirs,
devisees, executors, administrators, personal representatives, successors and
assigns.

NOTICES TO BORROWER

DO NOT SIGN THIS NOTE BEFORE YOU READ IT. THIS NOTE PROVIDES FOR THE PAYMENT OF
A FEE IF THIS NOTE IS PREPAID PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THIS
NOTE AND OTHER CHARGES IF PAYMENTS ARE LATE. IF YOU HAVE ANY QUESTIONS ABOUT
THIS NOTE, YOU SHOULD CONSULT YOUR ATTORNEY.

ORS 41.580 Disclosure. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS BY LENDER, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES, OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF LENDER TO BE ENFORCEABLE.

BORROWER:

 

VITRAN OHIO, LLC,

a Delaware limited liability company

By:   /s/ Chris Keylon  

CHRIS KEYLON

Its: Authorized Manager

 

Note (OR 1/12)    Page 9   



--------------------------------------------------------------------------------

SIC Loan No. B2110708

NOTE

 

$1,600,000.00    February 21, 2013

FOR VALUE RECEIVED, the undersigned, VITRAN PENNSYLVANIA, LLC, a Delaware
limited liability company (“Borrower”), promises to pay in lawful money of the
United States, to the order of STANDARD INSURANCE COMPANY, an Oregon corporation
(together with any assigns, collectively, “Lender”), at its office in Hillsboro,
Oregon, or such other place as Lender may designate, the principal amount of a
loan (“Loan”) of One Million Six Hundred Thousand and No/100ths Dollars
($1,600,000.00), together with interest thereon, on the following agreements,
terms and conditions.

1. Payments. Borrower shall make monthly payments of principal and interest to
Lender, in amounts sufficient to fully amortize the principal balance of this
Note over a fifteen (15) year amortization period in substantially equal monthly
payments. Such monthly payments of principal and interest shall be in the
initial amount of Twelve Thousand Five Hundred Forty-Nine and No/100ths Dollars
($12,549.00) payable on the first day of each month, commencing with the first
day of April, 2013, together with such other sums as may become due hereunder or
under any instrument securing this Note, until the entire indebtedness is fully
paid, except that any remaining indebtedness if not sooner paid shall be finally
due and payable on the first day of March, 2028, which is the maturity date of
this Note (“Maturity Date”). The monthly payment amount will change after each
Rate Adjustment Date (as defined in Paragraph 2) to an amount sufficient to
repay the then unpaid principal balance of this Note in full at the then current
interest rate, in substantially equal monthly payments over the balance of the
amortization period specified above. If applicable, until the payment is again
changed, Borrower shall pay the new monthly payment each month beginning on the
first day of the first calendar month after the applicable Rate Adjustment Date.
Lender will mail or deliver to Borrower a notice of any changes in the interest
rate applicable to this Note, and any resulting changes in the monthly payments
required under this Note, prior to the date the first payment is due after the
applicable Rate Adjustment Date. Every payment received with respect hereto
shall be applied, in any order that may be determined by Lender in its sole
discretion, to sums under this Note, including, without limitation: (a) late
charges; (b) expenses paid or funds advanced by Lender with interest thereon at
the Default Rate when applicable (as hereinafter defined); (c) any prepayment
fees due with respect to any payment and any other fees which may remain unpaid;
(d) accrued interest on the principal balance from time to time remaining
unpaid; and (e) subject to the prepayment provisions herein, the principal
balance hereunder.

2. Interest. The interest rate applicable to this Note will change on the
applicable Rate Adjustment Dates. Interest shall be calculated on the basis of a
360-day year consisting of twelve 30-day months, except that interest due and
payable for a period of less than a full month and/or any prepayment shall be
calculated on an actual accrual method. The initial interest rate included in
the aforesaid payments, unless adjusted as otherwise provided in this Note,
shall be calculated at the rate of Four and Seven-Eighths percent (4.875%) per
annum (“Note Rate”) upon the unpaid balance of principal of this Note. Borrower,
jointly and severally, also promises

 

Note (OR 1/12)    Page 1   



--------------------------------------------------------------------------------

to pay interest at the Note Rate from the date of disbursement of the Loan
proceeds evidenced by this Note (“Disbursement Date”) to the date from which
interest is included in the first payment previously described. As used herein,
“Rate Adjustment Date(s)” shall be as follows:

 

  •  

59 months from the First Payment Date;

 

  •  

119 months from the First Payment Date;

 

  (a) One hundred and twenty (120) days prior to each Rate Adjustment Date,
Lender will notify Borrower in writing of the Adjusted Interest Rate that will
become effective in accordance with this Note. The “Adjusted Interest Rate” will
be Lender’s then prevailing annual interest rate for similar loans then being
originated by Lender with a similar term (equal to the period between the Rate
Adjustment Date and the earlier of the next Rate Adjustment Date or the Maturity
Date) then being originated by Lender on properties comparable to the Property
(as herein defined) as determined solely by Lender.

 

  (b) Borrower shall have thirty (30) days from the date of receipt of such
notification from Lender to accept or reject the Adjusted Interest Rate. Failure
by Borrower to notify Lender of the acceptance or rejection of the Adjusted
Interest Rate within such thirty (30) day period shall be deemed to be a
rejection of the Adjusted Interest Rate. If the Adjusted Interest Rate is
rejected by Borrower (or deemed rejected), the entire unpaid principal balance
of this Note, all accrued unpaid interest hereon, and any other amounts payable
hereunder or under the other Loan Documents (as hereinafter defined) shall be
due and payable in full, without a Prepayment Fee, no later than the Rate
Adjustment Date.

 

  (c) If Borrower accepts the Adjusted Interest Rate for the offered period, the
Adjusted Interest Rate shall become effective on the Rate Adjustment Date and
monthly installments of principal and interest shall then be due and payable in
an amount to be determined that will amortize the remaining unpaid principal
balance of this Note at the Adjusted Interest Rate over the remaining
amortization period. In such case, Borrower shall also have the option to prepay
a portion of the remaining unpaid principal balance of this Note as described in
paragraph 3(e) below.

 

  (d) Thereafter, monthly installments of principal and interest on the unpaid
principal balance of this Note, at the Adjusted Interest Rate, in the amount
thus calculated, shall be due and payable in consecutive monthly installments
commencing on the first day of the calendar month after the Rate Adjustment Date
and continuing on the first day of each calendar month thereafter, to and
including the monthly installment of principal and interest due and payable on
the earlier of the next Rate Adjustment Date or the Maturity Date.

 

Note (OR 1/12)    Page 2   



--------------------------------------------------------------------------------

3. Prepayment Restrictions; Fees. Borrower shall have the right to prepay, in
full but not in part, the obligation evidenced by this Note upon giving Lender
(i) not less than thirty (30) days’ prior written notice of (a) Borrower’s
intention to so prepay this Note, and (b) the date upon which such prepayment
will be received by Lender (“Prepayment Date”), and (ii) payment to Lender of
the Prepayment Fee (as hereinafter defined), if any, then due to Lender as
hereinafter provided.

 

  (a) As used herein, the term “Prepayment Fee” shall mean an amount which is
the greater of

 

  (i) one percent (1%) of the outstanding principal balance of this Note at the
time of prepayment, or

 

  (ii) the sum of

 

  (A) the Present Value (as hereinafter defined) of the scheduled monthly
payments due under this Note from the Prepayment Date to the earlier of the next
Rate Adjustment Date or the Maturity Date.

 

  (B) the Present Value of the amount of principal and interest due under this
Note on the earlier of the next Rate Adjustment Date or the Maturity Date
(assuming all scheduled monthly payments due prior to such dates were made when
due), minus

 

  (C) the outstanding principal balance of this Note as of the Prepayment Date.

The “Present Values” described in (A) and (B) shall be computed on a monthly
basis as of the Prepayment Date discounted at a rate equal to the
yield-to-maturity of the U.S. Treasury Note or Bond closest in maturity to the
earlier of the next Rate Adjustment Date or the Maturity Date as reported in The
Wall Street Journal (or, if The Wall Street Journal is no longer published, as
reported in such other daily financial publication of national circulation which
shall be designated by Lender) on the fifth business day preceding the
Prepayment Date. Borrower shall be obligated to prepay this Note on the
Prepayment Date set forth in the written notice to Lender required hereinabove,
after such notice has been delivered to Lender.

 

  (b) Notwithstanding the foregoing or any other provision herein to the
contrary, if Lender elects to apply insurance proceeds, condemnation awards, or
any escrowed amounts, if applicable, to the reduction of the outstanding
principal balance of this Note in the manner provided in the Deed of Trust, no
Prepayment Fee shall be due or payable as a result of such application and the
monthly installments due and payable hereunder shall be reduced accordingly.

 

Note (OR 1/12)    Page 3   



--------------------------------------------------------------------------------

  (c) In the event the Maturity Date is accelerated by Lender at any time due to
a default by Borrower in the payment of principal and/or interest due under this
Note or in the performance of the terms, covenants or conditions contained in
this Note, the Deed of Trust or any of the other Loan Documents (as hereinafter
defined), then a tender of payment in an amount necessary to satisfy the entire
outstanding principal balance of this Note together with all accrued unpaid
interest hereon made by Borrower, or by anyone on behalf of Borrower, at any
time prior to, at, or as a result of, a foreclosure sale or sale pursuant to
power of sale, shall constitute a voluntary prepayment hereunder prior to the
contracted Maturity Date of this Note thus requiring the payment to Lender of a
Prepayment Fee equal to the applicable Prepayment Fee as set forth in paragraph
(a) above; provided, however, that in the event such Prepayment Fee is construed
to be interest under the laws of the State of Oregon in any circumstance, such
payment shall not be required to the extent that the amount thereof, together
with other interest payable hereunder, exceeds the maximum rate of interest that
may be lawfully charged under applicable law.

 

  (d) Notwithstanding anything contained herein to the contrary, during the
ninety (90) day period immediately preceding the Maturity Date of this Note, the
entire outstanding principal balance and all accrued unpaid interest on this
Note may be prepaid in whole, but not in part, at par, without incurring a
Prepayment Fee.

 

  (e) Notwithstanding anything contained herein to the contrary, if Borrower
accepts the Adjusted Interest Rate as provided in paragraph 2 above, Borrower
shall have the right to prepay a portion of the unpaid principal balance of this
Note prior to the Rate Adjustment Date, without a Prepayment Fee, provided the
remaining principal balance of this Note after the prepayment may not be less
than $150,000.00. Any partial prepayment must be received by Lender no less than
thirty (30) days prior to the Rate Adjustment Date. Any partial prepayment will
be applied to pay down the principal balance of this Note upon Lender’s receipt
of such prepayment. The then remaining principal balance of this Note will then
be used to calculate the new monthly payment amount as described in paragraph
2(d) above.

4. Waiver. To the extent permitted by law, each and every Borrower, surety,
guarantor, endorser or signator to this Note and any other party now or
hereafter liable for the payment of this Note, in whatever capacity, whether in
whole or in part hereby (a) waives notice of intent to demand, presentment for
payment, notice of demand, demand, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, filing of suit, and diligence in collecting
this Note and/or enforcing any of the security herefor; (b) agrees that Lender
shall not be required first to institute suit or exhaust its remedies against
Borrower or others liable or to become liable hereon or against the Property (as
hereinafter defined), it being understood that Lender may exercise its rights
hereunder and pursue its remedies in any order and at any time it desires, and
may do so, without notice to or consent of any such person, and without in any
way diminishing the obligations of any such

 

Note (OR 1/12)    Page 4   



--------------------------------------------------------------------------------

person; (c) consents to Lender dealing with any such person with reference to
this Note by way of forbearance, extension, modification, compromise or
otherwise; (d) consents and agrees to any and all extensions, releases,
renewals, partial payments, surrenders, exchanges, substitutions of security
herefor, compromises, discharges or modifications and any other indulgence with
respect to any right or obligation secured by or provided by the Deed of Trust,
Mortgage, or Deed to Secure Debt, as the case may be, securing this Note (“Deed
of Trust”) or any other instrument securing this Note, before or after the
maturity of this Note, without notice thereof to any of them; or (e) consents
and agrees that Lender may take any other action which Lender may deem
reasonably appropriate to protect its security interest in the property securing
this Note (“Property”). Any such action(s) taken under the preceding sentence
may be taken against one, all, or some of such persons, and Lender may take any
such action against one differently than another of such persons, in Lender’s
sole discretion.

5. Default; Default Rate. Time is material and of the essence hereof with
respect to the payment of any sums of any nature by and the performance of all
duties or obligations of the Borrower. Each of the following shall be an Event
of Default under this Note: (a) failure to make any payment of principal and/or
interest or any other payment required by the provisions of this Note or of any
instrument securing this Note on the date such payment or payments are due;
(b) failure to perform any other provision of this Note or of any instrument
securing this Note; (c) falsity in any material respect of the warranties in the
Deed of Trust or of any representation, warranty or information furnished by
Borrower or its agents to Lender in connection with the loan evidenced by this
Note (“Loan”); or (d) failure to pay or perform under any Other Loan Documents
(as described and defined in the Deed of Trust). Upon the occurrence of any
Event of Default, any sum not paid as provided in this Note or in any instrument
securing this Note, shall, at the option of Lender, without notice, bear
interest from such due date at a rate of interest (“Default Rate”) equal to four
(4) percentage points per annum greater than the Note Rate, or the maximum rate
of interest permitted by law, whichever is the lesser, and, at the option of
Lender, the unpaid balance of principal, accrued interest, plus any other sums
due under this Note, or under any instrument securing this Note shall at once
become due and payable, without notice except as described in paragraph 12, and
shall bear interest at the Default Rate. If an Event of Default occurs during a
period of time in which prepayment is permitted only on payment of a prepayment
fee, such fee shall be computed as if the sum declared due on default were a
prepayment and shall be added to the sums due and payable hereunder.

6. Late Charges. If any payment is not received by Lender (or by the
correspondent if a correspondent has been designated by Lender to receive
payments) within five (5) calendar days after its due date, Lender, at its
option, may assess a late charge equal to five cents for each $1.00 of each
overdue payment or the maximum late charge permitted by the laws of the state in
which the Property is located, whichever is less. Such late charge shall be due
and payable on demand, and Lender, at its option, may (a) refuse to accept any
late payment or any subsequent payment unless accompanied by such late charge,
(b) add such late charge to the principal balance of this Note or (c) treat the
failure to pay such late charge as demanded as an Event of Default hereunder. If
such late charge is added to the principal balance of this Note, it shall bear
interest at the Default Rate. The late charge is compensation for damages
suffered by Lender and does not constitute interest.

 

Note (OR 1/12)    Page 5   



--------------------------------------------------------------------------------

7. Acknowledgments Regarding Default Rate, Late Charges and Prepayment Charges.

 

  (a) Borrower acknowledges and agrees that (i) a default in making the payments
herein agreed to be paid when due will result in the Lender incurring additional
expense in servicing the Loan, loss to Lender of the use of the money due, and
frustration to Lender in meeting its other commitments, (ii) if for any reason
it fails to pay any amounts due hereunder, Lender shall be entitled to damages
for the detriment caused thereby, but that it is extremely difficult and
impractical to ascertain the extent of such damages, and (iii) the Default Rate
and the late charge described in this Note are a reasonable estimate of such
damages.

 

  (b) Borrower acknowledges and agrees that (i) prepayment prior to the maturity
date may result in loss to Lender, (ii) the amount of the loss will depend on
the interest rates at the time of prepayment, the amount of principal prepaid
and the length of time remaining between the prepayment date and the scheduled
maturity date, (iii) prepayment is most likely to occur when interest rates have
dropped below the Note Rate, and (iv) because it is extremely difficult and
impractical to ascertain now the amount of loss Lender may suffer in the event
of prepayment, (A) Lender shall be entitled to damages for the loss caused by
prepayment and (B) the prepayment fee described in this Note is a reasonable
measure of such damages. Borrower agrees that the prepayment fee described in
this Note shall be imposed, to the extent permitted by law, whether the
prepayment is voluntary, involuntary or by operation of law, in connection with
an Event of Default, or required by Lender in connection with a transfer or
contract to transfer the Property, provided that no prepayment fee shall be
added to sums prepaid with casualty insurance proceeds or condemnation awards.

 

  (c) Borrower expressly (i) waives any right to prepay the Loan without payment
of the prepayment fee described above in connection with a transfer or contract
to transfer the Property by Borrower, or a successor in interest of the
undersigned, and (ii) agrees to pay such prepayment fee as provided above in
connection with such a transfer or contract to transfer.

 

  (d) Borrower represents that it is a knowledgeable real estate investor and
fully understands the effect of the fees, charges, waivers and agreements
contained above. Borrower acknowledges and agrees that the making of the Loan by
Lender at the interest rate and with the other terms described herein is
sufficient consideration for such fees, charges, waiver and agreement, and that
Lender would not make this Loan on these terms without such fees, charges,
waiver and agreement.

 

Note (OR 1/12)    Page 6   



--------------------------------------------------------------------------------

8. Expenses and Attorney Fees. If Lender refers this Note to an attorney for
collection or seeks legal advice following a default alleged in good faith under
this Note; if Lender is the prevailing party in any litigation instituted in
connection with this Note; or if Lender or any other person initiates any
judicial or nonjudicial action, suit or proceeding, including but not limited to
a foreclosure sale, in connection with this Note or the security therefor, and
an attorney is employed by Lender to (a) appear in any such action, suit or
proceeding, (b) reclaim, seek relief from a judicial or statutory stay,
sequester, protect, preserve or enforce Lender’s interest in this Note, the Deed
of Trust, or any other security for this Note (including but not limited to
proceedings at appellate levels, under federal bankruptcy law, in eminent
domain, under probate proceedings, or in connection with any state or federal
tax lien), or (c) assist Lender in any foreclosure sale, then, in any such
event, Borrower shall pay attorney’s fees and costs and expenses incurred by
Lender and/or its attorney in connection with the above-mentioned events and any
appeals or discretionary reviews related to such events, including but not
limited to costs incurred in searching records, the cost of title reports, the
cost of appraisals, and the cost of surveyors’ reports. If not paid within ten
days after such fees, costs and expenses become due and written demand for
payment is made upon Borrower, such amount may, at Lender’s option, be added to
the principal of this Note and shall bear interest at the Default Rate.

9. No Usury. In no event shall any payment of interest or any other sum payable
hereunder both (a) violate the usury laws of the state in which the Property is
located and (b) allow Borrower to bring a claim for usury or raise usury as a
defense in any action on this Note. If it is established that both (a) and
(b) have occurred, and any payment exceeding lawful limits has been received,
Lender shall refund such excess or, at its option, credit the excess amount to
principal, but such payments shall not affect the obligation to make periodic
payments required herein.

10. Security. The indebtedness evidenced by this Note is secured by the Deed of
Trust, Mortgage, or Deed to Secure Debt, as applicable (“Deed of Trust”), of
even date and may be secured by other security instruments.

11. Due on Sale or Encumbrance. As provided in the Deed of Trust securing this
Note, and subject to any exceptions provided therein, transfers or encumbrances
of the Property, or of ownership interests in Borrower, cause all sums evidenced
by this Note and/or secured by the Deed of Trust or by any other Loan Document
to become immediately due and payable. By signing this Note, Borrower
acknowledges that Borrower has received and reviewed a copy of the Deed of Trust
and is familiar with the provisions restricting the transfer of the Property and
the ownership interests therein and assumptions of the Loan.

12. Notice and Opportunity to Cure. Notwithstanding any other provision of this
Note, Lender shall not accelerate the sums evidenced hereby because of a
nonmonetary default (defined below) by Borrower unless Borrower fails to cure
the default within fifteen (15) days of the earlier of the date on which Lender
mails or delivers written notice of the default to Borrower. For purposes of
this Note, the term “nonmonetary default” means a failure by Borrower or any
other person or entity to perform any obligation contained in this Note or any
other document or instrument evidencing or securing the Loan (collectively,
“Loan

 

Note (OR 1/12)    Page 7   



--------------------------------------------------------------------------------

Documents”), other than the obligation to make payments provided for in this
Note or any other Loan Document. If a nonmonetary default is capable of being
cured and the cure cannot reasonably be completed within the fifteen (15) day
cure period, the cure period shall be extended up to sixty (60) days so long as
Borrower has commenced action to cure within the fifteen (15) day cure period,
and in Lender’s opinion, Borrower is proceeding to cure the default with due
diligence. No notice of default and no opportunity to cure shall be required if
during any 12-month period Lender has already sent a notice to Borrower
concerning default in the performance of the same obligation. None of the
foregoing shall be construed to obligate Lender to forebear in any other manner
from exercising its remedies and Lender may pursue any other rights or remedies
which Lender may have because of a default.

13. Commercial Purpose. The obligation evidenced by this Note is exclusively for
commercial or business purposes.

14. Notices. All notices required or permitted under this Note shall be in
writing and may be telecopies, cabled, delivered by hand, or mailed by first
class registered or certified mail, return receipt requested, postage prepaid,
and addressed as follows:

If to Lender:

STANDARD INSURANCE COMPANY

c/o StanCorp Mortgage Investors, LLC

Attn: Mortgage Loan Servicing T3A

19225 NW Tanasbourne Drive

Hillsboro, OR 97124

If to Borrower:

VITRAN PENNSYLVANIA, LLC

Attn: Chris Keylon

P.O. Box 1290 (for U.S.P.S. mail delivery)

2850 Kramer Road (for courier or other delivery)

Gibsonia, PA 15044

Changes in the respective addresses to which such notices shall be directed may
be from time to time by either party by notice to the other party given at least
ten (10) days before such change of address is to become effective. Notices
given by mail in accordance with this provision shall be deemed to have been
given three (3) days after the date of dispatch; notices given by any other
means shall be deemed to have been given when received.

15. Choice of Law, Jurisdiction and Venue; Enforceability; Severability. Except
for matters relating to the validity and/or enforcement of the security interest
of Lender in the Property, which shall be determined in accordance with the
applicable laws of the state in which the affected Property is situated, the law
of the state of Oregon shall govern the validity, interpretation, construction,
performance and enforcement of this Note and any and all other

 

Note (OR 1/12)    Page 8   



--------------------------------------------------------------------------------

Loan Documents. If, for any reason or to any extent any word, term, provision,
or clause of this Note or any of the other Loan Documents, or its application to
any person or situation, shall be found by a court or other adjudicating
authority to be invalid or unenforceable, the remaining words, terms,
provisions, or clauses shall be enforced, and the affected work, term, clause,
or provision shall be applied, to the fullest extent permitted by law. Borrower
irrevocably submits to the jurisdiction of Multnomah County state or Portland,
Oregon federal court in any action or proceeding brought to enforce or otherwise
arising out of or relating to this Note or any of the other Loan Documents, and
waives any claim that such forum is inappropriate and/or an inconvenient forum.

16. Successors and Assigns. Whenever used herein, the words “undersigned”,
“Borrower” and “Lender” shall be deemed to include their respective heirs,
devisees, executors, administrators, personal representatives, successors and
assigns.

NOTICES TO BORROWER

DO NOT SIGN THIS NOTE BEFORE YOU READ IT. THIS NOTE PROVIDES FOR THE PAYMENT OF
A FEE IF THIS NOTE IS PREPAID PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THIS
NOTE AND OTHER CHARGES IF PAYMENTS ARE LATE. IF YOU HAVE ANY QUESTIONS ABOUT
THIS NOTE, YOU SHOULD CONSULT YOUR ATTORNEY.

ORS 41.580 Disclosure. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS BY LENDER, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES, OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF LENDER TO BE ENFORCEABLE.

BORROWER:

 

VITRAN PENNSYLVANIA, LLC,

a Delaware limited liability company

By:   /s/ Chris Keylon  

CHRIS KEYLON

Its: Authorized Manager

 

Note (OR 1/12)    Page 9   



--------------------------------------------------------------------------------

SIC Loan No. B2110703

NOTE

 

$1,306,000.00    March 22, 2013

FOR VALUE RECEIVED, the undersigned, VITRAN NEW JERSEY, LLC, a Delaware limited
liability company (“Borrower”), promises to pay in lawful money of the United
States, to the order of STANDARD INSURANCE COMPANY, an Oregon corporation
(together with any assigns, collectively, “Lender”), at its office in Hillsboro,
Oregon, or such other place as Lender may designate, the principal amount of a
loan (“Loan”) of One Million Three Hundred Six Thousand and No/100ths Dollars
($1,306,000.00), together with interest thereon, on the following agreements,
terms and conditions.

1. Payments. Borrower shall make monthly payments of principal and interest to
Lender, in amounts sufficient to fully amortize the principal balance of this
Note over a fifteen (15) year amortization period in substantially equal monthly
payments. Such monthly payments of principal and interest shall be in the
initial amount of Ten Thousand Two Hundred Forty-Three and No/100ths Dollars
($10,243.00) payable on the first day of each month, commencing with the first
day of May, 2013, together with such other sums as may become due hereunder or
under any instrument securing this Note, until the entire indebtedness is fully
paid, except that any remaining indebtedness if not sooner paid shall be finally
due and payable on the first day of April, 2028, which is the maturity date of
this Note (“Maturity Date”). The monthly payment amount will change after each
Rate Adjustment Date (as defined in Paragraph 2) to an amount sufficient to
repay the then unpaid principal balance of this Note in full at the then current
interest rate, in substantially equal monthly payments over the balance of the
amortization period specified above. If applicable, until the payment is again
changed, Borrower shall pay the new monthly payment each month beginning on the
first day of the first calendar month after the applicable Rate Adjustment Date.
Lender will mail or deliver to Borrower a notice of any changes in the interest
rate applicable to this Note, and any resulting changes in the monthly payments
required under this Note, prior to the date the first payment is due after the
applicable Rate Adjustment Date. Every payment received with respect hereto
shall be applied, in any order that may be determined by Lender in its sole
discretion, to sums under this Note, including, without limitation: (a) late
charges; (b) expenses paid or funds advanced by Lender with interest thereon at
the Default Rate when applicable (as hereinafter defined); (c) any prepayment
fees due with respect to any payment and any other fees which may remain unpaid;
(d) accrued interest on the principal balance from time to time remaining
unpaid; and (e) subject to the prepayment provisions herein, the principal
balance hereunder.

2. Interest. The interest rate applicable to this Note will change on the
applicable Rate Adjustment Dates. Interest shall be calculated on the basis of a
360-day year consisting of twelve 30-day months, except that interest due and
payable for a period of less than a full month and/or any prepayment shall be
calculated on an actual accrual method. The initial interest rate included in
the aforesaid payments, unless adjusted as otherwise provided in this Note,
shall be calculated at the rate of Four and Seven-Eighths percent (4.875%) per
annum (“Note Rate”) upon the unpaid balance of principal of this Note. Borrower,
jointly and severally, also promises

 

Note (OR 1/12)    Page 1   



--------------------------------------------------------------------------------

to pay interest at the Note Rate from the date of disbursement of the Loan
proceeds evidenced by this Note (“Disbursement Date”) to the date from which
interest is included in the first payment previously described. As used herein,
“Rate Adjustment Date(s)” shall be as follows:

 

  •  

59 months from the First Payment Date;

 

  •  

119 months from the First Payment Date;

 

  (a) One hundred and twenty (120) days prior to each Rate Adjustment Date,
Lender will notify Borrower in writing of the Adjusted Interest Rate that will
become effective in accordance with this Note. The “Adjusted Interest Rate” will
be Lender’s then prevailing annual interest rate for similar loans then being
originated by Lender with a similar term (equal to the period between the Rate
Adjustment Date and the earlier of the next Rate Adjustment Date or the Maturity
Date) then being originated by Lender on properties comparable to the Property
(as herein defined) as determined solely by Lender.

 

  (b) Borrower shall have thirty (30) days from the date of receipt of such
notification from Lender to accept or reject the Adjusted Interest Rate. Failure
by Borrower to notify Lender of the acceptance or rejection of the Adjusted
Interest Rate within such thirty (30) day period shall be deemed to be a
rejection of the Adjusted Interest Rate. If the Adjusted Interest Rate is
rejected by Borrower (or deemed rejected), the entire unpaid principal balance
of this Note, all accrued unpaid interest hereon, and any other amounts payable
hereunder or under the other Loan Documents (as hereinafter defined) shall be
due and payable in full, without a Prepayment Fee, no later than the Rate
Adjustment Date.

 

  (c) If Borrower accepts the Adjusted Interest Rate for the offered period, the
Adjusted Interest Rate shall become effective on the Rate Adjustment Date and
monthly installments of principal and interest shall then be due and payable in
an amount to be determined that will amortize the remaining unpaid principal
balance of this Note at the Adjusted Interest Rate over the remaining
amortization period. In such case, Borrower shall also have the option to prepay
a portion of the remaining unpaid principal balance of this Note as described in
paragraph 3(e) below.

 

  (d) Thereafter, monthly installments of principal and interest on the unpaid
principal balance of this Note, at the Adjusted Interest Rate, in the amount
thus calculated, shall be due and payable in consecutive monthly installments
commencing on the first day of the calendar month after the Rate Adjustment Date
and continuing on the first day of each calendar month thereafter, to and
including the monthly installment of principal and interest due and payable on
the earlier of the next Rate Adjustment Date or the Maturity Date.

 

Note (OR 1/12)    Page 2   



--------------------------------------------------------------------------------

3. Prepayment Restrictions; Fees. Borrower shall have the right to prepay, in
full but not in part, the obligation evidenced by this Note upon giving Lender
(i) not less than thirty (30) days’ prior written notice of (a) Borrower’s
intention to so prepay this Note, and (b) the date upon which such prepayment
will be received by Lender (“Prepayment Date”), and (ii) payment to Lender of
the Prepayment Fee (as hereinafter defined), if any, then due to Lender as
hereinafter provided.

 

  (a) As used herein, the term “Prepayment Fee” shall mean an amount which is
the greater of

 

  (i) one percent (1%) of the outstanding principal balance of this Note at the
time of prepayment, or

 

  (ii) the sum of

 

  (A) the Present Value (as hereinafter defined) of the scheduled monthly
payments due under this Note from the Prepayment Date to the earlier of the next
Rate Adjustment Date or the Maturity Date.

 

  (B) the Present Value of the amount of principal and interest due under this
Note on the earlier of the next Rate Adjustment Date or the Maturity Date
(assuming all scheduled monthly payments due prior to such dates were made when
due), minus

 

  (C) the outstanding principal balance of this Note as of the Prepayment Date.

The “Present Values” described in (A) and (B) shall be computed on a monthly
basis as of the Prepayment Date discounted at a rate equal to the
yield-to-maturity of the U.S. Treasury Note or Bond closest in maturity to the
earlier of the next Rate Adjustment Date or the Maturity Date as reported in The
Wall Street Journal (or, if The Wall Street Journal is no longer published, as
reported in such other daily financial publication of national circulation which
shall be designated by Lender) on the fifth business day preceding the
Prepayment Date. Borrower shall be obligated to prepay this Note on the
Prepayment Date set forth in the written notice to Lender required hereinabove,
after such notice has been delivered to Lender.

 

  (b) Notwithstanding the foregoing or any other provision herein to the
contrary, if Lender elects to apply insurance proceeds, condemnation awards, or
any escrowed amounts, if applicable, to the reduction of the outstanding
principal balance of this Note in the manner provided in the Deed of Trust, no
Prepayment Fee shall be due or payable as a result of such application and the
monthly installments due and payable hereunder shall be reduced accordingly.

 

Note (OR 1/12)    Page 3   



--------------------------------------------------------------------------------

  (c) In the event the Maturity Date is accelerated by Lender at any time due to
a default by Borrower in the payment of principal and/or interest due under this
Note or in the performance of the terms, covenants or conditions contained in
this Note, the Deed of Trust or any of the other Loan Documents (as hereinafter
defined), then a tender of payment in an amount necessary to satisfy the entire
outstanding principal balance of this Note together with all accrued unpaid
interest hereon made by Borrower, or by anyone on behalf of Borrower, at any
time prior to, at, or as a result of, a foreclosure sale or sale pursuant to
power of sale, shall constitute a voluntary prepayment hereunder prior to the
contracted Maturity Date of this Note thus requiring the payment to Lender of a
Prepayment Fee equal to the applicable Prepayment Fee as set forth in paragraph
(a) above; provided, however, that in the event such Prepayment Fee is construed
to be interest under the laws of the State of Oregon in any circumstance, such
payment shall not be required to the extent that the amount thereof, together
with other interest payable hereunder, exceeds the maximum rate of interest that
may be lawfully charged under applicable law.

 

  (d) Notwithstanding anything contained herein to the contrary, during the
ninety (90) day period immediately preceding the Maturity Date of this Note, the
entire outstanding principal balance and all accrued unpaid interest on this
Note may be prepaid in whole, but not in part, at par, without incurring a
Prepayment Fee.

 

  (e) Notwithstanding anything contained herein to the contrary, if Borrower
accepts the Adjusted Interest Rate as provided in paragraph 2 above, Borrower
shall have the right to prepay a portion of the unpaid principal balance of this
Note prior to the Rate Adjustment Date, without a Prepayment Fee, provided the
remaining principal balance of this Note after the prepayment may not be less
than $150,000.00. Any partial prepayment must be received by Lender no less than
thirty (30) days prior to the Rate Adjustment Date. Any partial prepayment will
be applied to pay down the principal balance of this Note upon Lender’s receipt
of such prepayment. The then remaining principal balance of this Note will then
be used to calculate the new monthly payment amount as described in paragraph
2(d) above.

4. Waiver. To the extent permitted by law, each and every Borrower, surety,
guarantor, endorser or signator to this Note and any other party now or
hereafter liable for the payment of this Note, in whatever capacity, whether in
whole or in part hereby (a) waives notice of intent to demand, presentment for
payment, notice of demand, demand, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, filing of suit, and diligence in collecting
this Note and/or enforcing any of the security herefor; (b) agrees that Lender
shall not be required first to institute suit or exhaust its remedies against
Borrower or others liable or to become liable hereon or against the Property (as
hereinafter defined), it being understood that Lender may exercise its rights
hereunder and pursue its remedies in any order and at any time it desires, and
may do so, without notice to or consent of any such person, and without in any
way diminishing the obligations of any such

 

Note (OR 1/12)    Page 4   



--------------------------------------------------------------------------------

person; (c) consents to Lender dealing with any such person with reference to
this Note by way of forbearance, extension, modification, compromise or
otherwise; (d) consents and agrees to any and all extensions, releases,
renewals, partial payments, surrenders, exchanges, substitutions of security
herefor, compromises, discharges or modifications and any other indulgence with
respect to any right or obligation secured by or provided by the Deed of Trust,
Mortgage, or Deed to Secure Debt, as the case may be, securing this Note (“Deed
of Trust”) or any other instrument securing this Note, before or after the
maturity of this Note, without notice thereof to any of them; or (e) consents
and agrees that Lender may take any other action which Lender may deem
reasonably appropriate to protect its security interest in the property securing
this Note (“Property”). Any such action(s) taken under the preceding sentence
may be taken against one, all, or some of such persons, and Lender may take any
such action against one differently than another of such persons, in Lender’s
sole discretion.

5. Default; Default Rate. Time is material and of the essence hereof with
respect to the payment of any sums of any nature by and the performance of all
duties or obligations of the Borrower. Each of the following shall be an Event
of Default under this Note: (a) failure to make any payment of principal and/or
interest or any other payment required by the provisions of this Note or of any
instrument securing this Note on the date such payment or payments are due;
(b) failure to perform any other provision of this Note or of any instrument
securing this Note; (c) falsity in any material respect of the warranties in the
Deed of Trust or of any representation, warranty or information furnished by
Borrower or its agents to Lender in connection with the loan evidenced by this
Note (“Loan”); or (d) failure to pay or perform under any Other Loan Documents
(as described and defined in the Deed of Trust). Upon the occurrence of any
Event of Default, any sum not paid as provided in this Note or in any instrument
securing this Note, shall, at the option of Lender, without notice, bear
interest from such due date at a rate of interest (“Default Rate”) equal to four
(4) percentage points per annum greater than the Note Rate, or the maximum rate
of interest permitted by law, whichever is the lesser, and, at the option of
Lender, the unpaid balance of principal, accrued interest, plus any other sums
due under this Note, or under any instrument securing this Note shall at once
become due and payable, without notice except as described in paragraph 12, and
shall bear interest at the Default Rate. If an Event of Default occurs during a
period of time in which prepayment is permitted only on payment of a prepayment
fee, such fee shall be computed as if the sum declared due on default were a
prepayment and shall be added to the sums due and payable hereunder.

6. Late Charges. If any payment is not received by Lender (or by the
correspondent if a correspondent has been designated by Lender to receive
payments) within five (5) calendar days after its due date, Lender, at its
option, may assess a late charge equal to five cents for each $1.00 of each
overdue payment or the maximum late charge permitted by the laws of the state in
which the Property is located, whichever is less. Such late charge shall be due
and payable on demand, and Lender, at its option, may (a) refuse to accept any
late payment or any subsequent payment unless accompanied by such late charge,
(b) add such late charge to the principal balance of this Note or (c) treat the
failure to pay such late charge as demanded as an Event of Default hereunder. If
such late charge is added to the principal balance of this Note, it shall bear
interest at the Default Rate. The late charge is compensation for damages
suffered by Lender and does not constitute interest.

 

Note (OR 1/12)    Page 5   



--------------------------------------------------------------------------------

7. Acknowledgments Regarding Default Rate, Late Charges and Prepayment Charges.

 

  (a) Borrower acknowledges and agrees that (i) a default in making the payments
herein agreed to be paid when due will result in the Lender incurring additional
expense in servicing the Loan, loss to Lender of the use of the money due, and
frustration to Lender in meeting its other commitments, (ii) if for any reason
it fails to pay any amounts due hereunder, Lender shall be entitled to damages
for the detriment caused thereby, but that it is extremely difficult and
impractical to ascertain the extent of such damages, and (iii) the Default Rate
and the late charge described in this Note are a reasonable estimate of such
damages.

 

  (b) Borrower acknowledges and agrees that (i) prepayment prior to the maturity
date may result in loss to Lender, (ii) the amount of the loss will depend on
the interest rates at the time of prepayment, the amount of principal prepaid
and the length of time remaining between the prepayment date and the scheduled
maturity date, (iii) prepayment is most likely to occur when interest rates have
dropped below the Note Rate, and (iv) because it is extremely difficult and
impractical to ascertain now the amount of loss Lender may suffer in the event
of prepayment, (A) Lender shall be entitled to damages for the loss caused by
prepayment and (B) the prepayment fee described in this Note is a reasonable
measure of such damages. Borrower agrees that the prepayment fee described in
this Note shall be imposed, to the extent permitted by law, whether the
prepayment is voluntary, involuntary or by operation of law, in connection with
an Event of Default, or required by Lender in connection with a transfer or
contract to transfer the Property, provided that no prepayment fee shall be
added to sums prepaid with casualty insurance proceeds or condemnation awards.

 

  (c) Borrower expressly (i) waives any right to prepay the Loan without payment
of the prepayment fee described above in connection with a transfer or contract
to transfer the Property by Borrower, or a successor in interest of the
undersigned, and (ii) agrees to pay such prepayment fee as provided above in
connection with such a transfer or contract to transfer.

 

  (d) Borrower represents that it is a knowledgeable real estate investor and
fully understands the effect of the fees, charges, waivers and agreements
contained above. Borrower acknowledges and agrees that the making of the Loan by
Lender at the interest rate and with the other terms described herein is
sufficient consideration for such fees, charges, waiver and agreement, and that
Lender would not make this Loan on these terms without such fees, charges,
waiver and agreement.

 

Note (OR 1/12)    Page 6   



--------------------------------------------------------------------------------

8. Expenses and Attorney Fees. If Lender refers this Note to an attorney for
collection or seeks legal advice following a default alleged in good faith under
this Note; if Lender is the prevailing party in any litigation instituted in
connection with this Note; or if Lender or any other person initiates any
judicial or nonjudicial action, suit or proceeding, including but not limited to
a foreclosure sale, in connection with this Note or the security therefor, and
an attorney is employed by Lender to (a) appear in any such action, suit or
proceeding, (b) reclaim, seek relief from a judicial or statutory stay,
sequester, protect, preserve or enforce Lender’s interest in this Note, the Deed
of Trust, or any other security for this Note (including but not limited to
proceedings at appellate levels, under federal bankruptcy law, in eminent
domain, under probate proceedings, or in connection with any state or federal
tax lien), or (c) assist Lender in any foreclosure sale, then, in any such
event, Borrower shall pay attorney’s fees and costs and expenses incurred by
Lender and/or its attorney in connection with the above-mentioned events and any
appeals or discretionary reviews related to such events, including but not
limited to costs incurred in searching records, the cost of title reports, the
cost of appraisals, and the cost of surveyors’ reports. If not paid within ten
days after such fees, costs and expenses become due and written demand for
payment is made upon Borrower, such amount may, at Lender’s option, be added to
the principal of this Note and shall bear interest at the Default Rate.

9. No Usury. In no event shall any payment of interest or any other sum payable
hereunder both (a) violate the usury laws of the state in which the Property is
located and (b) allow Borrower to bring a claim for usury or raise usury as a
defense in any action on this Note. If it is established that both (a) and
(b) have occurred, and any payment exceeding lawful limits has been received,
Lender shall refund such excess or, at its option, credit the excess amount to
principal, but such payments shall not affect the obligation to make periodic
payments required herein.

10. Security. The indebtedness evidenced by this Note is secured by the Deed of
Trust, Mortgage, or Deed to Secure Debt, as applicable (“Deed of Trust”), of
even date and may be secured by other security instruments.

11. Due on Sale or Encumbrance. As provided in the Deed of Trust securing this
Note, and subject to any exceptions provided therein, transfers or encumbrances
of the Property, or of ownership interests in Borrower, cause all sums evidenced
by this Note and/or secured by the Deed of Trust or by any other Loan Document
to become immediately due and payable. By signing this Note, Borrower
acknowledges that Borrower has received and reviewed a copy of the Deed of Trust
and is familiar with the provisions restricting the transfer of the Property and
the ownership interests therein and assumptions of the Loan.

12. Notice and Opportunity to Cure. Notwithstanding any other provision of this
Note, Lender shall not accelerate the sums evidenced hereby because of a
nonmonetary default (defined below) by Borrower unless Borrower fails to cure
the default within fifteen (15) days of the earlier of the date on which Lender
mails or delivers written notice of the default to Borrower. For purposes of
this Note, the term “nonmonetary default” means a failure by Borrower or any
other person or entity to perform any obligation contained in this Note or any
other document or instrument evidencing or securing the Loan (collectively,
“Loan

 

Note (OR 1/12)    Page 7   



--------------------------------------------------------------------------------

Documents”), other than the obligation to make payments provided for in this
Note or any other Loan Document. If a nonmonetary default is capable of being
cured and the cure cannot reasonably be completed within the fifteen (15) day
cure period, the cure period shall be extended up to sixty (60) days so long as
Borrower has commenced action to cure within the fifteen (15) day cure period,
and in Lender’s opinion, Borrower is proceeding to cure the default with due
diligence. No notice of default and no opportunity to cure shall be required if
during any 12-month period Lender has already sent a notice to Borrower
concerning default in the performance of the same obligation. None of the
foregoing shall be construed to obligate Lender to forebear in any other manner
from exercising its remedies and Lender may pursue any other rights or remedies
which Lender may have because of a default.

13. Commercial Purpose. The obligation evidenced by this Note is exclusively for
commercial or business purposes.

14. Notices. All notices required or permitted under this Note shall be in
writing and may be telecopies, cabled, delivered by hand, or mailed by first
class registered or certified mail, return receipt requested, postage prepaid,
and addressed as follows:

If to Lender:

STANDARD INSURANCE COMPANY

c/o StanCorp Mortgage Investors, LLC

Attn: Mortgage Loan Servicing T3A

19225 NW Tanasbourne Drive

Hillsboro, OR 97124

If to Borrower:

VITRAN NEW JERSEY, LLC

Attn: Chris Keylon

P.O. Box 1290 (for U.S.P.S. mail delivery)

2850 Kramer Road (for courier or other delivery)

Gibsonia, PA 15044

Changes in the respective addresses to which such notices shall be directed may
be from time to time by either party by notice to the other party given at least
ten (10) days before such change of address is to become effective. Notices
given by mail in accordance with this provision shall be deemed to have been
given three (3) days after the date of dispatch; notices given by any other
means shall be deemed to have been given when received.

15. Choice of Law, Jurisdiction and Venue; Enforceability; Severability. Except
for matters relating to the validity and/or enforcement of the security interest
of Lender in the Property, which shall be determined in accordance with the
applicable laws of the state in which the affected Property is situated, the law
of the state of Oregon shall govern the validity, interpretation, construction,
performance and enforcement of this Note and any and all other

 

Note (OR 1/12)    Page 8   



--------------------------------------------------------------------------------

Loan Documents. If, for any reason or to any extent any word, term, provision,
or clause of this Note or any of the other Loan Documents, or its application to
any person or situation, shall be found by a court or other adjudicating
authority to be invalid or unenforceable, the remaining words, terms,
provisions, or clauses shall be enforced, and the affected work, term, clause,
or provision shall be applied, to the fullest extent permitted by law. Borrower
irrevocably submits to the jurisdiction of Multnomah County state or Portland,
Oregon federal court in any action or proceeding brought to enforce or otherwise
arising out of or relating to this Note or any of the other Loan Documents, and
waives any claim that such forum is inappropriate and/or an inconvenient forum.

16. Successors and Assigns. Whenever used herein, the words “undersigned”,
“Borrower” and “Lender” shall be deemed to include their respective heirs,
devisees, executors, administrators, personal representatives, successors and
assigns.

NOTICES TO BORROWER

DO NOT SIGN THIS NOTE BEFORE YOU READ IT. THIS NOTE PROVIDES FOR THE PAYMENT OF
A FEE IF THIS NOTE IS PREPAID PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THIS
NOTE AND OTHER CHARGES IF PAYMENTS ARE LATE. IF YOU HAVE ANY QUESTIONS ABOUT
THIS NOTE, YOU SHOULD CONSULT YOUR ATTORNEY.

ORS 41.580 Disclosure. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS BY LENDER, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES, OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF LENDER TO BE ENFORCEABLE.

BORROWER:

VITRAN NEW JERSEY, LLC,

a Delaware limited liability company

 

By:   /s/ Chris Keylon  

CHRIS KEYLON

Its: Authorized Manager

 

Note (OR 1/12)    Page 9   